EXHIBIT 10.8

CUSTODY AGREEMENT

THIS AGREEMENT IS MADE AND ENTERED INTO AS OF THIS 14TH DAY OF AUGUST, 2015, BY
AND BETWEEN TEUCRIUM COMMODITY TRUST, A DELAWARE STATUTORY TRUST (THE “TRUST”),
FOR ITSELF AND ON BEHALF OF EACH OF ITS SERIES LISTED ON EXHIBIT A TO THIS
AGREEMENT (AS AMENDED FROM TIME TO TIME) (EACH A “FUND” ), TEUCRIUM TRADING,
LLC, A DELAWARE LIMITED LIABILITY COMPANY,  THE SPONSOR OF THE FUNDS (“SPONSOR”)
AND U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA (THE “CUSTODIAN”).

WHEREAS, EACH FUND IS OPERATED AS A COMMODITY POOL UNDER THE COMMODITY EXCHANGE
ACT (“CEA”) AND IS REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
(“SEC”) BY MEANS OF A REGISTRATION STATEMENT ON FORM S-1 OR FORM S-3, AS
APPLICABLE (EACH A “REGISTRATION STATEMENT”) UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (“1933 ACT”); AND

WHEREAS, THE SPONSOR HAS EXCLUSIVE RESPONSIBILITY FOR THE MANAGEMENT AND CONTROL
OF THE BUSINESS AND AFFAIRS OF THE TRUST AND EACH FUND; AND

WHEREAS, THE TRUST AND SPONSOR DESIRE TO RETAIN THE CUSTODIAN TO ACT AS
CUSTODIAN OF THE ASSETS OF EACH FUND, AND TO PROVIDE RELATED SERVICES AS
PROVIDED HEREIN, AND THE CUSTODIAN IS WILLING TO ACCEPT THE OBLIGATIONS AND
DUTIES RELATED TO THAT ROLE; AND

NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES AND MUTUAL COVENANTS HEREIN
CONTAINED, AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT OF WHICH IS
HEREBY ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, DO
HEREBY AGREE AS FOLLOWS:

ARTICLE I

CERTAIN DEFINITIONS

WHENEVER USED IN THIS AGREEMENT, THE FOLLOWING WORDS AND PHRASES SHALL HAVE THE
MEANINGS SET FORTH BELOW UNLESS THE CONTEXT OTHERWISE REQUIRES:

1.01                       “AUTHORIZED PERSON” MEANS ANY OFFICER OR PERSON WHO
HAS BEEN DESIGNATED AS SUCH BY WRITTEN NOTICE AND NAMED IN EXHIBIT B AND
DELIVERED TO THE CUSTODIAN BY THE TRUST OR SPONSOR, OR IF THE TRUST OR SPONSOR
HAS NOTIFIED THE CUSTODIAN IN WRITING THAT IT HAS AN AUTHORIZED INVESTMENT
MANAGER OR OTHER AGENT, DELIVERED TO THE CUSTODIAN BY THE SPONSOR OR OTHER AGENT
OF THE TRUST.  SUCH OFFICER OR PERSON SHALL CONTINUE TO BE AN AUTHORIZED PERSON
UNTIL SUCH TIME AS THE CUSTODIAN RECEIVES WRITTEN INSTRUCTIONS FROM THE TRUST,
OR THE SPONSOR OR OTHER AGENT OF THE TRUST THAT ANY SUCH PERSON IS NO LONGER AN
AUTHORIZED PERSON.

1.02                       “BOOK-ENTRY SYSTEM” SHALL MEAN A FEDERAL BOOK-ENTRY
SYSTEM AS PROVIDED IN SUBPART O OF TREASURY CIRCULAR NO. 300, 31 CFR 306, IN
SUBPART B OF 31 CFR PART 350, OR IN SUCH BOOK-ENTRY REGULATIONS OF FEDERAL
AGENCIES AS ARE SUBSTANTIALLY IN THE FORM OF SUCH SUBPART O.

1.03                       “BUSINESS DAY” SHALL MEAN ANY DAY RECOGNIZED AS A
SETTLEMENT DAY BY THE NEW YORK STOCK EXCHANGE, INC. AND ANY OTHER DAY FOR WHICH
THE TRUST COMPUTES THE NET ASSET VALUE OF SHARES OF THE FUND.

1.04                       “CFTC” SHALL MEAN THE COMMODITY FUTURES TRADING
COMMISSION.

1.05                       “FOREIGN SECURITIES” MEANS ANY OF THE TRUST’S
INVESTMENTS (INCLUDING FOREIGN CURRENCIES) FOR WHICH THE PRIMARY MARKET IS
OUTSIDE THE UNITED STATES AND SUCH CASH AND CASH EQUIVALENTS AS ARE REASONABLY
NECESSARY TO EFFECT THE TRUST’S TRANSACTIONS IN SUCH INVESTMENTS.

1.06                       “FUND CUSTODY ACCOUNT” SHALL MEAN ANY OF THE ACCOUNTS
IN THE NAME OF THE TRUST, WHICH IS PROVIDED FOR IN SECTION 3.2 BELOW.



--------------------------------------------------------------------------------

1.07                       “IRS” SHALL MEAN THE INTERNAL REVENUE SERVICE.

1.08                       “FINRA” SHALL MEAN THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY, INC.

1.09                       “NFA” SHALL MEAN THE NATIONAL FUTURES ASSOCIATION.

1.10                       “OFFICER” SHALL MEAN THE PRINCIPAL EXECUTIVE OFFICER,
THE PRESIDENT, ANY VICE PRESIDENT, ANY ASSISTANT VICE PRESIDENT, THE SECRETARY,
ANY ASSISTANT SECRETARY, THE PRINCIPAL FINANCIAL OFFICER, THE TREASURER, OR ANY
ASSISTANT TREASURER OF THE TRUST.

1.11                       “SECURITIES” SHALL INCLUDE, WITHOUT LIMITATION,
COMMON AND PREFERRED STOCKS, BONDS, CALL OPTIONS, PUT OPTIONS, DEBENTURES,
NOTES, BANK CERTIFICATES OF DEPOSIT, BANKERS' ACCEPTANCES, MORTGAGE-BACKED
SECURITIES OR OTHER OBLIGATIONS, AND ANY CERTIFICATES, RECEIPTS, WARRANTS OR
OTHER INSTRUMENTS OR DOCUMENTS REPRESENTING RIGHTS TO RECEIVE, PURCHASE OR
SUBSCRIBE FOR THE SAME, OR EVIDENCING OR REPRESENTING ANY OTHER RIGHTS OR
INTERESTS THEREIN, OR ANY SIMILAR PROPERTY OR ASSETS THAT THE CUSTODIAN OR ITS
AGENTS HAVE THE FACILITIES TO CLEAR AND SERVICE.

1.12                       “SECURITIES DEPOSITORY” SHALL MEAN THE DEPOSITORY
TRUST COMPANY AND ANY OTHER CLEARING AGENCY REGISTERED WITH THE SEC UNDER
SECTION 17A OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”),
WHICH ACTS AS A SYSTEM FOR THE CENTRAL HANDLING OF SECURITIES WHERE ALL
SECURITIES OF ANY PARTICULAR CLASS OR SERIES OF AN ISSUER DEPOSITED WITHIN THE
SYSTEM ARE TREATED AS FUNGIBLE AND MAY BE TRANSFERRED OR PLEDGED BY BOOKKEEPING
ENTRY WITHOUT PHYSICAL DELIVERY OF THE SECURITIES.

1.13                       “SHARES” SHALL MEAN, WITH RESPECT TO A FUND, THE
UNITS OF BENEFICIAL INTEREST ISSUED BY THE TRUST ON ACCOUNT OF THE FUND.

1.14                       “SUB-CUSTODIAN” SHALL MEAN A BANK OR OTHER FINANCIAL
INSTITUTION (OTHER THAN A SECURITIES DEPOSITORY) HAVING A CONTRACT WITH THE
CUSTODIAN, WHICH THE CUSTODIAN HAS DETERMINED WILL PROVIDE REASONABLE CARE OF
ASSETS OF THE FUND BASED ON THE STANDARDS SPECIFIED IN SECTION 3.03 BELOW.  SUCH
CONTRACT SHALL BE IN WRITING AND SHALL INCLUDE PROVISIONS THAT PROVIDE: (I) FOR
INDEMNIFICATION OR INSURANCE ARRANGEMENTS (OR ANY COMBINATION OF THE FOREGOING)
SUCH THAT THE FUND WILL BE ADEQUATELY PROTECTED AGAINST THE RISK OF LOSS OF
ASSETS HELD IN ACCORDANCE WITH SUCH CONTRACT; (II) THAT THE FOREIGN SECURITIES
WILL NOT BE SUBJECT TO ANY RIGHT, CHARGE, SECURITY INTEREST, LIEN OR CLAIM OF
ANY KIND IN FAVOR OF THE SUB-CUSTODIAN OR ITS CREDITORS EXCEPT A CLAIM OF
PAYMENT FOR THEIR SAFE CUSTODY OR ADMINISTRATION, IN THE CASE OF CASH DEPOSITS,
LIENS OR RIGHTS IN FAVOR OF CREDITORS OF THE SUB-CUSTODIAN ARISING UNDER
BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS; (III) THAT BENEFICIAL OWNERSHIP FOR THE
FOREIGN SECURITIES WILL BE FREELY TRANSFERABLE WITHOUT THE PAYMENT OF MONEY OR
VALUE OTHER THAN FOR SAFE CUSTODY OR ADMINISTRATION; (IV) THAT ADEQUATE RECORDS
WILL BE MAINTAINED IDENTIFYING THE ASSETS AS BELONGING TO THE FUND OR AS BEING
HELD BY A THIRD PARTY FOR THE BENEFIT OF THE FUND; (V) THAT THE FUND’S
INDEPENDENT PUBLIC ACCOUNTANTS WILL BE GIVEN ACCESS TO THOSE RECORDS OR
CONFIRMATION OF THE CONTENTS OF THOSE RECORDS; AND (VI) THAT THE FUND WILL
RECEIVE PERIODIC REPORTS WITH RESPECT TO THE SAFEKEEPING OF THE FUND’S ASSETS,
INCLUDING, BUT NOT LIMITED TO, NOTIFICATION OF ANY TRANSFER TO OR FROM A FUND'S
ACCOUNT OR A THIRD PARTY ACCOUNT CONTAINING ASSETS HELD FOR THE BENEFIT OF THE
FUND.  SUCH CONTRACT MAY CONTAIN, IN LIEU OF ANY OR ALL OF THE PROVISIONS
SPECIFIED IN (I)-(VI) ABOVE, SUCH OTHER PROVISIONS THAT THE CUSTODIAN DETERMINES
WILL PROVIDE, IN THEIR ENTIRETY, THE SAME OR A GREATER LEVEL OF CARE AND
PROTECTION FOR FUND ASSETS AS THE SPECIFIED PROVISIONS.

1.15                       “WRITTEN INSTRUCTIONS” SHALL MEAN (I) WRITTEN
COMMUNICATIONS ACTUALLY RECEIVED BY THE CUSTODIAN AND SIGNED BY AN AUTHORIZED
PERSON, (II) COMMUNICATIONS BY FACSIMILE OR INTERNET ELECTRONIC E-MAIL OR ANY
OTHER SUCH SYSTEM FROM ONE OR MORE PERSONS REASONABLY BELIEVED BY THE CUSTODIAN
TO BE AN AUTHORIZED PERSON.



--------------------------------------------------------------------------------

ARTICLE II.  

APPOINTMENT OF CUSTODIAN

2.01                       APPOINTMENT.  THE TRUST AND SPONSOR HEREBY APPOINT
THE CUSTODIAN AS CUSTODIAN OF ALL SECURITIES AND CASH OWNED BY OR IN THE
POSSESSION OF THE FUND AT ANY TIME DURING THE PERIOD OF THIS AGREEMENT, ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, AND THE CUSTODIAN HEREBY
ACCEPTS SUCH APPOINTMENT AND AGREES TO PERFORM THE SERVICES AND DUTIES SET FORTH
IN THIS AGREEMENT.  THE SERVICES AND DUTIES OF THE CUSTODIAN SHALL BE CONFINED
TO THOSE MATTERS EXPRESSLY SET FORTH HEREIN, AND NO IMPLIED DUTIES ARE ASSUMED
BY OR MAY BE ASSERTED AGAINST THE CUSTODIAN HEREUNDER.

2.02                       DOCUMENTS TO BE FURNISHED.  THE FOLLOWING DOCUMENTS,
INCLUDING ANY AMENDMENTS THERETO, WILL BE PROVIDED CONTEMPORANEOUSLY WITH THE
EXECUTION OF THE AGREEMENT TO THE CUSTODIAN BY THE TRUST:

(A)      A COPY OF THE TRUST’S DECLARATION OF TRUST, CERTIFIED BY THE SECRETARY;

(B)     A COPY OF THE TRUST’S BYLAWS, CERTIFIED BY THE SECRETARY;

(C)      A COPY OF THE CURRENT PROSPECTUSES OF THE FUNDS (THE “PROSPECTUS”);

(D)     A CERTIFICATION OF THE PRESIDENT AND THE SECRETARY OF THE TRUST SETTING
FORTH THE NAMES AND SIGNATURES OF THE CURRENT OFFICERS OF THE TRUST AND OTHER
AUTHORIZED PERSONS; AND

 

2.03                       NOTICE OF APPOINTMENT OF TRANSFER AGENT.  THE TRUST
AGREES TO NOTIFY THE CUSTODIAN IN WRITING OF THE APPOINTMENT, TERMINATION OR
CHANGE IN APPOINTMENT OF ANY TRANSFER AGENT OF THE FUND.

ARTICLE III.

CUSTODY OF CASH AND SECURITIES

3.01                       SEGREGATION.  ALL SECURITIES AND NON-CASH PROPERTY
HELD BY THE CUSTODIAN FOR THE ACCOUNT OF A FUND (OTHER THAN SECURITIES
MAINTAINED IN A SECURITIES DEPOSITORY OR BOOK-ENTRY SYSTEM) SHALL BE PHYSICALLY
SEGREGATED FROM OTHER SECURITIES AND NON-CASH PROPERTY IN THE POSSESSION OF THE
CUSTODIAN (INCLUDING THE SECURITIES AND NON-CASH PROPERTY OF THE OTHER SERIES OF
THE TRUST, IF APPLICABLE) AND SHALL BE IDENTIFIED AS SUBJECT TO THIS AGREEMENT.

3.02                       FUND CUSTODY ACCOUNTS.  AS TO EACH FUND, THE
CUSTODIAN SHALL OPEN AND MAINTAIN IN ITS TRUST DEPARTMENT A CUSTODY ACCOUNT IN
THE NAME OF THE TRUST COUPLED WITH THE NAME OF THE FUND, SUBJECT ONLY TO DRAFT
OR ORDER OF THE CUSTODIAN, IN WHICH THE CUSTODIAN SHALL ENTER AND CARRY ALL
SECURITIES, CASH AND OTHER ASSETS OF SUCH FUND WHICH ARE DELIVERED TO IT.

3.03                       APPOINTMENT OF AGENTS.

(A)      IN ITS DISCRETION, THE CUSTODIAN MAY APPOINT ONE OR MORE SUB-CUSTODIANS
TO ESTABLISH AND MAINTAIN ARRANGEMENTS WITH (I) ANY SECURITIES DEPOSITORY OR
(II) SUB-CUSTODIAN OR MEMBER OF A SUB-CUSTODIAN’S NETWORK TO HOLD SECURITIES AND
CASH OF THE FUND AND TO CARRY OUT SUCH OTHER PROVISIONS OF THIS AGREEMENT AS IT
MAY DETERMINE; PROVIDED, HOWEVER, THAT THE APPOINTMENT OF ANY SUCH AGENTS AND
MAINTENANCE OF ANY SECURITIES AND CASH OF THE FUND SHALL BE AT THE CUSTODIAN'S
EXPENSE AND SHALL NOT RELIEVE THE CUSTODIAN OF ANY OF ITS OBLIGATIONS OR
LIABILITIES UNDER THIS AGREEMENT.  THE CUSTODIAN SHALL BE LIABLE FOR THE ACTIONS
OF ANY SUB-CUSTODIANS (REGARDLESS OF WHETHER ASSETS ARE MAINTAINED IN THE
CUSTODY OF A SUB-CUSTODIAN OR A MEMBER OF ITS NETWORK) APPOINTED BY IT AS IF
SUCH ACTIONS HAD BEEN DONE BY THE CUSTODIAN.

(B)     IF, AFTER THE INITIAL APPOINTMENT OF SUB-CUSTODIANS BY THE TRUST, ON
BEHALF OF ITS SERIES, IN CONNECTION WITH THIS AGREEMENT, THE CUSTODIAN WISHES TO
APPOINT OTHER SUB-CUSTODIANS TO HOLD PROPERTY OF THE FUND, IT WILL SO NOTIFY THE
TRUST AND MAKE THE NECESSARY DETERMINATIONS AS TO ANY SUCH NEW SUB-CUSTODIAN'S
ELIGIBILITY AS A CUSTODIAN UNDER APPLICABLE RULES AND REGULATIONS.

(C)      IN PERFORMING ITS DELEGATED RESPONSIBILITIES AS FOREIGN CUSTODY MANAGER
TO PLACE OR MAINTAIN THE FUND’S ASSETS WITH A SUB-CUSTODIAN, THE CUSTODIAN WILL
DETERMINE THAT THE FUND’S ASSETS WILL BE SUBJECT TO REASONABLE CARE, BASED ON
THE STANDARDS APPLICABLE TO CUSTODIANS IN THE COUNTRY IN WHICH THE FUND’S ASSETS
WILL BE HELD BY THAT SUB-CUSTODIAN, AFTER CONSIDERING ALL FACTORS RELEVANT TO
SAFEKEEPING OF SUCH ASSETS.



--------------------------------------------------------------------------------

(D)     AT THE END OF EACH CALENDAR QUARTER, THE CUSTODIAN SHALL PROVIDE WRITTEN
REPORTS NOTIFYING THE SPONSOR AND THE TRUST OF THE WITHDRAWAL OR PLACEMENT OF
THE SECURITIES AND CASH OF THE FUND WITH A SUB-CUSTODIAN AND OF ANY MATERIAL
CHANGES IN THE FUND’S ARRANGEMENTS.  SUCH REPORTS SHALL INCLUDE AN ANALYSIS OF
THE CUSTODY RISKS ASSOCIATED WITH MAINTAINING ASSETS WITH ANY SECURITIES
DEPOSITORY. 

(E)      WITH RESPECT TO ITS RESPONSIBILITIES UNDER THIS SECTION 3.03, THE
CUSTODIAN HEREBY WARRANTS TO THE TRUST THAT IT AGREES TO EXERCISE REASONABLE
CARE, PRUDENCE AND DILIGENCE SUCH AS A PERSON HAVING RESPONSIBILITY FOR THE
SAFEKEEPING OF PROPERTY OF THE FUND.  THE CUSTODIAN FURTHER WARRANTS THAT THE
FUND'S ASSETS WILL BE SUBJECT TO REASONABLE CARE IF MAINTAINED WITH A
SUB-CUSTODIAN, AFTER CONSIDERING ALL FACTORS RELEVANT TO THE SAFEKEEPING OF SUCH
ASSETS, INCLUDING, WITHOUT LIMITATION:  (I) THE SUB-CUSTODIAN'S PRACTICES,
PROCEDURES, AND INTERNAL CONTROLS FOR CERTIFICATED SECURITIES (IF APPLICABLE),
ITS METHOD OF KEEPING CUSTODIAL RECORDS, AND ITS SECURITY AND DATA PROTECTION
PRACTICES;  (II)  WHETHER THE SUB-CUSTODIAN HAS THE REQUISITE FINANCIAL STRENGTH
TO PROVIDE REASONABLE CARE FOR FUND ASSETS; (III)  THE SUB-CUSTODIAN'S GENERAL
REPUTATION AND STANDING AND, IN THE CASE OF A SECURITIES DEPOSITORY, THE
SECURITIES DEPOSITORY'S OPERATING HISTORY AND NUMBER OF PARTICIPANTS; AND (IV) 
WHETHER THE FUND WILL HAVE JURISDICTION OVER AND BE ABLE TO ENFORCE JUDGMENTS
AGAINST THE SUB-CUSTODIAN, SUCH AS BY VIRTUE OF THE EXISTENCE OF ANY OFFICES OF
THE SUB-CUSTODIAN IN THE UNITED STATES OR THE SUB-CUSTODIAN'S CONSENT TO SERVICE
OF PROCESS IN THE UNITED STATES.

(F)       THE CUSTODIAN SHALL ESTABLISH A SYSTEM OR ENSURE THAT ITS
SUB-CUSTODIAN HAS ESTABLISHED A SYSTEM TO MONITOR ON A CONTINUING BASIS (I) THE
APPROPRIATENESS OF MAINTAINING THE FUND’S ASSETS WITH A SUB-CUSTODIAN WHO IS A
MEMBER OF A SUB-CUSTODIAN’S NETWORK; (II) THE PERFORMANCE OF THE CONTRACT
GOVERNING THE FUND’S ARRANGEMENTS WITH SUCH SUB-CUSTODIAN OR MEMBERS OF A
SUB-CUSTODIAN’S NETWORK; AND (III) THE CUSTODY RISKS OF MAINTAINING ASSETS WITH
A SECURITIES DEPOSITORY.  THE CUSTODIAN MUST PROMPTLY NOTIFY THE FUND OR SPONSOR
OF ANY MATERIAL CHANGE IN THESE RISKS.

(G)     THE CUSTODIAN SHALL USE COMMERCIALLY REASONABLE EFFORTS TO COLLECT ALL
INCOME AND OTHER PAYMENTS WITH RESPECT TO FOREIGN SECURITIES TO WHICH THE FUND
SHALL BE ENTITLED AND SHALL CREDIT SUCH INCOME, AS COLLECTED, TO THE TRUST.  IN
THE EVENT THAT EXTRAORDINARY MEASURES ARE REQUIRED TO COLLECT SUCH INCOME, THE
TRUST AND CUSTODIAN SHALL CONSULT AS TO THE MEASURES AND AS TO THE COMPENSATION
AND EXPENSES OF THE CUSTODIAN RELATING TO SUCH MEASURES.

3.04                       DELIVERY OF ASSETS TO CUSTODIAN.  THE TRUST OR
SPONSOR SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO THE CUSTODIAN ALL FUND
SECURITIES, CASH AND OTHER INVESTMENT ASSETS, INCLUDING (I) ALL PAYMENTS OF
INCOME, PAYMENTS OF PRINCIPAL AND CAPITAL DISTRIBUTIONS RECEIVED BY A FUND WITH
RESPECT TO SUCH SECURITIES, CASH OR OTHER ASSETS OWNED BY A FUND AT ANY TIME
DURING THE PERIOD OF THIS AGREEMENT, AND (II) ALL CASH RECEIVED BY A FUND FOR
THE ISSUANCE OF SHARES.  THE CUSTODIAN SHALL NOT BE RESPONSIBLE FOR SUCH
SECURITIES, CASH OR OTHER ASSETS UNTIL ACTUALLY RECEIVED BY IT.

3.05                       SECURITIES DEPOSITORIES AND BOOK-ENTRY SYSTEMS.  THE
CUSTODIAN MAY DEPOSIT AND/OR MAINTAIN SECURITIES OF A FUND IN A SECURITIES
DEPOSITORY OR IN A BOOK-ENTRY SYSTEM, SUBJECT TO THE FOLLOWING PROVISIONS:

(A)      THE CUSTODIAN, ON AN ON-GOING BASIS, SHALL DEPOSIT IN A SECURITIES
DEPOSITORY OR BOOK-ENTRY SYSTEM ALL SECURITIES ELIGIBLE FOR DEPOSIT THEREIN AND
SHALL MAKE USE OF SUCH SECURITIES DEPOSITORY OR BOOK-ENTRY SYSTEM TO THE EXTENT
POSSIBLE AND PRACTICAL IN CONNECTION WITH ITS PERFORMANCE HEREUNDER, INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH SETTLEMENTS OF PURCHASES AND SALES OF
SECURITIES, LOANS OF SECURITIES, AND DELIVERIES AND RETURNS OF COLLATERAL
CONSISTING OF SECURITIES.

(B)     SECURITIES OF THE FUNDS KEPT IN A BOOK-ENTRY SYSTEM OR SECURITIES
DEPOSITORY SHALL BE KEPT IN AN ACCOUNT (“DEPOSITORY ACCOUNT”) OF THE CUSTODIAN
IN SUCH BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY WHICH INCLUDES ONLY ASSETS
HELD BY THE CUSTODIAN AS A FIDUCIARY, CUSTODIAN OR OTHERWISE FOR CUSTOMERS.

(C)      THE RECORDS OF THE CUSTODIAN WITH RESPECT TO SECURITIES OF THE FUNDS
MAINTAINED IN A BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY SHALL, BY BOOK-ENTRY,
IDENTIFY SUCH SECURITIES AS BELONGING TO THE FUNDS.



--------------------------------------------------------------------------------

(D)     IF SECURITIES PURCHASED BY A FUND ARE TO BE HELD IN A BOOK-ENTRY SYSTEM
OR SECURITIES DEPOSITORY, THE CUSTODIAN SHALL PAY FOR SUCH SECURITIES UPON (I)
RECEIPT OF ADVICE FROM THE BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY THAT SUCH
SECURITIES HAVE BEEN TRANSFERRED TO THE DEPOSITORY ACCOUNT, AND (II) THE MAKING
OF AN ENTRY ON THE RECORDS OF THE CUSTODIAN TO REFLECT SUCH PAYMENT AND TRANSFER
FOR THE ACCOUNT OF THE FUND.  IF SECURITIES SOLD BY A FUND ARE HELD IN A
BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY, THE CUSTODIAN SHALL TRANSFER SUCH
SECURITIES UPON (I) RECEIPT OF ADVICE FROM THE BOOK-ENTRY SYSTEM OR SECURITIES
DEPOSITORY THAT PAYMENT FOR SUCH SECURITIES HAS BEEN TRANSFERRED TO THE
DEPOSITORY ACCOUNT, AND (II) THE MAKING OF AN ENTRY ON THE RECORDS OF THE
CUSTODIAN TO REFLECT SUCH TRANSFER AND PAYMENT FOR THE ACCOUNT OF THE FUND.

(E)      THE CUSTODIAN SHALL PROVIDE THE TRUST WITH COPIES OF ANY REPORT
(OBTAINED BY THE CUSTODIAN FROM A BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY IN
WHICH SECURITIES OF THE FUNDS ARE KEPT) ON THE INTERNAL ACCOUNTING CONTROLS AND
PROCEDURES FOR SAFEGUARDING SECURITIES DEPOSITED IN SUCH BOOK-ENTRY SYSTEM OR
SECURITIES DEPOSITORY.

(F)       NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
CUSTODIAN SHALL BE LIABLE TO THE TRUST FOR ANY LOSS OR DAMAGE TO THE FUND
RESULTING FROM (I) THE USE OF A BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY BY
REASON OF ANY NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE CUSTODIAN OR
ANY SUB-CUSTODIAN, OR (II) FAILURE OF THE CUSTODIAN OR ANY SUB-CUSTODIAN TO
ENFORCE EFFECTIVELY SUCH RIGHTS AS IT MAY HAVE AGAINST A BOOK-ENTRY SYSTEM OR
SECURITIES DEPOSITORY.  AT ITS ELECTION, THE TRUST SHALL BE SUBROGATED TO THE
RIGHTS OF THE CUSTODIAN WITH RESPECT TO ANY CLAIM AGAINST A BOOK-ENTRY SYSTEM OR
SECURITIES DEPOSITORY OR ANY OTHER PERSON FROM ANY LOSS OR DAMAGE TO THE FUND
ARISING FROM THE USE OF SUCH BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY, IF AND
TO THE EXTENT THAT THE FUND HAS NOT BEEN MADE WHOLE FOR ANY SUCH LOSS OR DAMAGE.

(G)     WITH RESPECT TO ITS RESPONSIBILITIES UNDER THIS SECTION 3.05, THE
CUSTODIAN HEREBY WARRANTS TO THE TRUST THAT IT AGREES TO (I) EXERCISE DUE CARE
IN ACCORDANCE WITH REASONABLE COMMERCIAL STANDARDS IN DISCHARGING ITS DUTY AS A
SECURITIES INTERMEDIARY TO OBTAIN AND THEREAFTER MAINTAIN SUCH ASSETS,
(II) PROVIDE, PROMPTLY UPON REQUEST BY THE TRUST OR SPONSOR, SUCH REPORTS AS ARE
AVAILABLE CONCERNING THE CUSTODIAN’S INTERNAL ACCOUNTING CONTROLS AND FINANCIAL
STRENGTH, AND (III) REQUIRE ANY SUB-CUSTODIAN TO EXERCISE DUE CARE IN ACCORDANCE
WITH REASONABLE COMMERCIAL STANDARDS IN DISCHARGING ITS DUTY AS A SECURITIES
INTERMEDIARY TO OBTAIN AND THEREAFTER MAINTAIN ASSETS CORRESPONDING TO THE
SECURITY ENTITLEMENTS OF ITS ENTITLEMENT HOLDERS.

3.06                       DISBURSEMENT OF MONEYS FROM FUND CUSTODY ACCOUNT. 
UPON RECEIPT OF WRITTEN INSTRUCTIONS, THE CUSTODIAN SHALL DISBURSE MONEYS FROM A
FUND CUSTODY ACCOUNT BUT ONLY IN THE FOLLOWING CASES:

(A)      FOR THE PURCHASE OF SECURITIES FOR A FUND BUT ONLY IN ACCORDANCE WITH
SECTION 4.01 OF THIS AGREEMENT AND ONLY (I) IN THE CASE OF SECURITIES (OTHER
THAN OPTIONS ON SECURITIES, FUTURES CONTRACTS AND OPTIONS ON FUTURES CONTRACTS),
AGAINST THE DELIVERY TO THE CUSTODIAN (OR ANY SUB-CUSTODIAN) OF SUCH SECURITIES
REGISTERED AS PROVIDED IN SECTION 3.09 BELOW OR IN PROPER FORM FOR TRANSFER, OR
IF THE PURCHASE OF SUCH SECURITIES IS EFFECTED THROUGH A BOOK-ENTRY SYSTEM OR
SECURITIES DEPOSITORY, IN ACCORDANCE WITH THE CONDITIONS SET FORTH IN SECTION
3.05 ABOVE; (II) IN THE CASE OF OPTIONS ON SECURITIES, AGAINST DELIVERY TO THE
CUSTODIAN (OR ANY SUB-CUSTODIAN) OF SUCH RECEIPTS AS ARE REQUIRED BY THE CUSTOMS
PREVAILING AMONG DEALERS IN SUCH OPTIONS; (III) IN THE CASE OF FUTURES CONTRACTS
AND OPTIONS ON FUTURES CONTRACTS, AGAINST DELIVERY TO THE CUSTODIAN (OR ANY
SUB-CUSTODIAN) OF EVIDENCE OF TITLE THERETO IN FAVOR OF THE FUND OR ANY NOMINEE
REFERRED TO IN SECTION 3.09 BELOW; AND (IV) IN THE CASE OF REPURCHASE OR REVERSE
REPURCHASE AGREEMENTS ENTERED INTO BETWEEN THE TRUST AND A BANK WHICH IS A
MEMBER OF THE FEDERAL RESERVE SYSTEM OR BETWEEN THE TRUST AND A PRIMARY DEALER
IN U.S. GOVERNMENT SECURITIES, AGAINST DELIVERY OF THE PURCHASED SECURITIES
EITHER IN CERTIFICATE FORM OR THROUGH AN ENTRY CREDITING THE CUSTODIAN'S ACCOUNT
AT A BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY WITH SUCH SECURITIES;

(B)     IN CONNECTION WITH THE CONVERSION, EXCHANGE OR SURRENDER, AS SET FORTH
IN SECTION 3.07(F) BELOW, OF SECURITIES OWNED BY THE FUND;

(C)      FOR THE PAYMENT OF ANY DIVIDENDS OR CAPITAL GAIN DISTRIBUTIONS DECLARED
BY THE FUND;



--------------------------------------------------------------------------------

(D)     IN PAYMENT OF THE REDEMPTION PRICE OF SHARES AS PROVIDED IN SECTION 5.01
BELOW;

(E)      FOR THE PAYMENT OF ANY EXPENSE OR LIABILITY INCURRED BY THE FUND,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING PAYMENTS FOR THE ACCOUNT OF THE
FUND:  INTEREST; TAXES; ADMINISTRATION, INVESTMENT ADVISORY, ACCOUNTING,
AUDITING, TRANSFER AGENT, CUSTODIAN AND LEGAL FEES; AND OTHER OPERATING EXPENSES
OF THE FUND; IN ALL CASES, WHETHER OR NOT SUCH EXPENSES ARE TO BE IN WHOLE OR IN
PART CAPITALIZED OR TREATED AS DEFERRED EXPENSES;

(F)       FOR TRANSFER IN ACCORDANCE WITH THE PROVISIONS OF ANY AGREEMENT AMONG
THE TRUST, THE CUSTODIAN AND A BROKER-DEALER REGISTERED UNDER THE 1934 ACT AND A
MEMBER OF FINRA, RELATING TO COMPLIANCE WITH RULES OF THE OPTIONS CLEARING
CORPORATION AND OF ANY REGISTERED NATIONAL SECURITIES EXCHANGE (OR OF ANY
SIMILAR ORGANIZATION OR ORGANIZATIONS) REGARDING ESCROW OR OTHER ARRANGEMENTS IN
CONNECTION WITH TRANSACTIONS BY THE FUND;

(G)     FOR TRANSFER IN ACCORDANCE WITH THE PROVISIONS OF ANY AGREEMENT AMONG
THE TRUST, THE CUSTODIAN AND A FUTURES COMMISSION MERCHANT REGISTERED UNDER THE
COMMODITY EXCHANGE ACT, RELATING TO COMPLIANCE WITH THE RULES OF THE CFTC AND/OR
ANY CONTRACT MARKET (OR ANY SIMILAR ORGANIZATION OR ORGANIZATIONS) REGARDING
ACCOUNT DEPOSITS IN CONNECTION WITH TRANSACTIONS BY THE FUND;

(H)     FOR THE FUNDING OF ANY UNCERTIFICATED TIME DEPOSIT OR OTHER
INTEREST-BEARING ACCOUNT WITH ANY BANKING INSTITUTION (INCLUDING THE CUSTODIAN),
WHICH DEPOSIT OR ACCOUNT HAS A TERM OF ONE YEAR OR LESS; AND

(I)       FOR ANY OTHER PROPER PURPOSE, BUT ONLY UPON RECEIPT OF WRITTEN
INSTRUCTIONS, SPECIFYING THE AMOUNT AND PURPOSE OF SUCH PAYMENT, DECLARING SUCH
PURPOSE TO BE A PROPER CORPORATE PURPOSE, AND NAMING THE PERSON OR PERSONS TO
WHOM SUCH PAYMENT IS TO BE MADE.

3.07                       DELIVERY OF SECURITIES FROM FUND CUSTODY ACCOUNT. 
UPON RECEIPT OF WRITTEN  INSTRUCTIONS, THE CUSTODIAN SHALL RELEASE AND DELIVER,
OR CAUSE THE SUB-CUSTODIAN TO RELEASE AND DELIVER, SECURITIES FROM A FUND
CUSTODY ACCOUNT BUT ONLY IN THE FOLLOWING CASES:

(A)      UPON THE SALE OF SECURITIES FOR THE ACCOUNT OF THE FUND BUT ONLY
AGAINST RECEIPT OF PAYMENT THEREFOR IN CASH, BY CERTIFIED OR CASHIERS CHECK OR
BANK CREDIT;

(B)     IN THE CASE OF A SALE EFFECTED THROUGH A BOOK-ENTRY SYSTEM OR SECURITIES
DEPOSITORY, IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.05 ABOVE;

(C)      TO AN OFFEROR’S DEPOSITORY AGENT IN CONNECTION WITH TENDER OR OTHER
SIMILAR OFFERS FOR SECURITIES OF THE FUND; PROVIDED THAT, IN ANY SUCH CASE, THE
CASH OR OTHER CONSIDERATION IS TO BE DELIVERED TO THE CUSTODIAN;

(D)     TO THE ISSUER THEREOF OR ITS AGENT (I) FOR TRANSFER INTO THE NAME OF THE
FUND, THE CUSTODIAN OR ANY SUB-CUSTODIAN, OR ANY NOMINEE OR NOMINEES OF ANY OF
THE FOREGOING, OR (II) FOR EXCHANGE FOR A DIFFERENT NUMBER OF CERTIFICATES OR
OTHER EVIDENCE REPRESENTING THE SAME AGGREGATE FACE AMOUNT OR NUMBER OF UNITS;
PROVIDED THAT, IN ANY SUCH CASE, THE NEW SECURITIES ARE TO BE DELIVERED TO THE
CUSTODIAN;

(E)      TO THE BROKER SELLING THE SECURITIES, FOR EXAMINATION IN ACCORDANCE
WITH THE “STREET DELIVERY” CUSTOM;

(F)       FOR EXCHANGE OR CONVERSION PURSUANT TO ANY PLAN OF MERGER,
CONSOLIDATION, RECAPITALIZATION, REORGANIZATION OR READJUSTMENT OF THE ISSUER OF
SUCH SECURITIES, OR PURSUANT TO PROVISIONS FOR CONVERSION CONTAINED IN SUCH
SECURITIES, OR PURSUANT TO ANY DEPOSIT AGREEMENT, INCLUDING SURRENDER OR RECEIPT
OF UNDERLYING SECURITIES IN CONNECTION WITH THE ISSUANCE OR CANCELLATION OF
DEPOSITORY RECEIPTS; PROVIDED THAT, IN ANY SUCH CASE, THE NEW SECURITIES AND
CASH, IF ANY, ARE TO BE DELIVERED TO THE CUSTODIAN;

(G)     UPON RECEIPT OF PAYMENT THEREFOR PURSUANT TO ANY REPURCHASE OR REVERSE
REPURCHASE AGREEMENT ENTERED INTO BY THE FUND;

(H)     IN THE CASE OF WARRANTS, RIGHTS OR SIMILAR SECURITIES, UPON THE EXERCISE
THEREOF, PROVIDED THAT, IN ANY SUCH CASE, THE NEW SECURITIES AND CASH, IF ANY,
ARE TO BE DELIVERED TO THE CUSTODIAN;

(I)       FOR DELIVERY IN CONNECTION WITH ANY LOANS OF SECURITIES OF THE FUND,
BUT ONLY AGAINST RECEIPT OF SUCH COLLATERAL AS THE TRUST SHALL HAVE SPECIFIED TO
THE CUSTODIAN IN WRITTEN  INSTRUCTIONS;

(J)       FOR DELIVERY AS SECURITY IN CONNECTION WITH ANY BORROWINGS BY THE FUND
REQUIRING A PLEDGE OF ASSETS BY THE TRUST, BUT ONLY AGAINST RECEIPT BY THE
CUSTODIAN OF THE AMOUNTS BORROWED;

(K)     PURSUANT TO ANY AUTHORIZED PLAN OF LIQUIDATION, REORGANIZATION, MERGER,
CONSOLIDATION OR RECAPITALIZATION OF THE TRUST;



--------------------------------------------------------------------------------

(L)       FOR DELIVERY IN ACCORDANCE WITH THE PROVISIONS OF ANY AGREEMENT AMONG
THE TRUST, THE CUSTODIAN AND A BROKER-DEALER REGISTERED UNDER THE 1934 ACT AND A
MEMBER OF FINRA, RELATING TO COMPLIANCE WITH THE RULES OF THE OPTIONS CLEARING
CORPORATION AND OF ANY REGISTERED NATIONAL SECURITIES EXCHANGE (OR OF ANY
SIMILAR ORGANIZATION OR ORGANIZATIONS) REGARDING ESCROW OR OTHER ARRANGEMENTS IN
CONNECTION WITH TRANSACTIONS BY THE FUND;

(M)   FOR DELIVERY IN ACCORDANCE WITH THE PROVISIONS OF ANY AGREEMENT AMONG THE
TRUST, THE CUSTODIAN AND A FUTURES COMMISSION MERCHANT REGISTERED UNDER THE
COMMODITY EXCHANGE ACT, RELATING TO COMPLIANCE WITH THE RULES OF THE CFTC AND/OR
ANY CONTRACT MARKET (OR ANY SIMILAR ORGANIZATION OR ORGANIZATIONS) REGARDING
ACCOUNT DEPOSITS IN CONNECTION WITH TRANSACTIONS BY THE FUND;

(N)     FOR ANY OTHER PROPER CORPORATE PURPOSE, BUT ONLY UPON RECEIPT OF WRITTEN
INSTRUCTIONS, SPECIFYING THE SECURITIES TO BE DELIVERED, SETTING FORTH THE
PURPOSE FOR WHICH SUCH DELIVERY IS TO BE MADE, DECLARING SUCH PURPOSE TO BE A
PROPER CORPORATE PURPOSE, AND NAMING THE PERSON OR PERSONS TO WHOM DELIVERY OF
SUCH SECURITIES SHALL BE MADE; OR

(O)     TO BROKERS, CLEARING BANKS OR OTHER CLEARING AGENTS FOR EXAMINATION OR
TRADE EXECUTION IN ACCORDANCE WITH MARKET CUSTOM; PROVIDED THAT IN ANY SUCH CASE
THE CUSTODIAN SHALL HAVE NO RESPONSIBILITY OR LIABILITY FOR ANY LOSS ARISING
FROM THE DELIVERY OF SUCH SECURITIES PRIOR TO RECEIVING PAYMENT FOR SUCH
SECURITIES EXCEPT AS MAY ARISE FROM THE CUSTODIAN’S OWN NEGLIGENCE OR WILLFUL
MISCONDUCT.

3.08                       ACTIONS NOT REQUIRING WRITTEN INSTRUCTIONS.  UNLESS
OTHERWISE INSTRUCTED BY THE TRUST OR SPONSOR, THE CUSTODIAN SHALL WITH RESPECT
TO ALL SECURITIES HELD FOR THE FUNDS:

(A)      SUBJECT TO SECTION 9.04 BELOW, COLLECT ON A TIMELY BASIS ALL INCOME AND
OTHER PAYMENTS TO WHICH A FUND IS ENTITLED EITHER BY LAW OR PURSUANT TO CUSTOM
IN THE SECURITIES BUSINESS;

(B)     PRESENT FOR PAYMENT AND, SUBJECT TO SECTION 9.04 BELOW, COLLECT ON A
TIMELY BASIS THE AMOUNT PAYABLE UPON ALL SECURITIES WHICH MAY MATURE OR BE
CALLED, REDEEMED, OR RETIRED, OR OTHERWISE BECOME PAYABLE;

(C)      ENDORSE FOR COLLECTION, IN THE NAME OF A FUND, CHECKS, DRAFTS AND OTHER
NEGOTIABLE INSTRUMENTS;

(D)     SURRENDER INTERIM RECEIPTS OR SECURITIES IN TEMPORARY FORM FOR
SECURITIES IN DEFINITIVE FORM;

(E)      EXECUTE, AS CUSTODIAN, ANY NECESSARY DECLARATIONS OR CERTIFICATES OF
OWNERSHIP UNDER THE FEDERAL INCOME TAX LAWS OR THE LAWS OR REGULATIONS OF ANY
OTHER TAXING AUTHORITY NOW OR HEREAFTER IN EFFECT, AND PREPARE AND SUBMIT
REPORTS TO THE IRS AND THE TRUST AT SUCH TIME, IN SUCH MANNER AND CONTAINING
SUCH INFORMATION AS IS PRESCRIBED BY THE IRS;

(F)       HOLD FOR A FUND, EITHER DIRECTLY OR, WITH RESPECT TO SECURITIES HELD
THEREIN, THROUGH A BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY, ALL RIGHTS AND
SIMILAR SECURITIES ISSUED WITH RESPECT TO SECURITIES OF THE FUND; AND

(G)     IN GENERAL, AND EXCEPT AS OTHERWISE DIRECTED IN WRITTEN INSTRUCTIONS,
ATTEND TO ALL NON-DISCRETIONARY DETAILS IN CONNECTION WITH THE SALE, EXCHANGE,
SUBSTITUTION, PURCHASE, TRANSFER AND OTHER DEALINGS WITH SECURITIES AND OTHER
ASSETS OF A FUND.



--------------------------------------------------------------------------------




3.09                       REGISTRATION AND TRANSFER OF SECURITIES.  ALL
SECURITIES HELD FOR THE FUNDS THAT ARE ISSUED OR ISSUABLE ONLY IN BEARER FORM
SHALL BE HELD BY THE CUSTODIAN IN THAT FORM, PROVIDED THAT ANY SUCH SECURITIES
SHALL BE HELD IN A BOOK-ENTRY SYSTEM IF ELIGIBLE THEREFOR.  ALL OTHER SECURITIES
HELD FOR THE FUNDS MAY BE REGISTERED IN THE NAME OF A FUND, THE CUSTODIAN, A
SUB-CUSTODIAN OR ANY NOMINEE THEREOF, OR IN THE NAME OF A BOOK-ENTRY SYSTEM,
SECURITIES DEPOSITORY OR ANY NOMINEE OF EITHER THEREOF.  THE RECORDS OF THE
CUSTODIAN WITH RESPECT TO FOREIGN SECURITIES OF A FUND THAT ARE MAINTAINED WITH
A SUB-CUSTODIAN IN AN ACCOUNT THAT IS IDENTIFIED AS BELONGING TO THE CUSTODIAN
FOR THE BENEFIT OF ITS CUSTOMERS SHALL IDENTIFY THOSE SECURITIES AS BELONGING TO
THE FUND.  THE TRUST SHALL FURNISH TO THE CUSTODIAN APPROPRIATE INSTRUMENTS TO
ENABLE THE CUSTODIAN TO HOLD OR DELIVER IN PROPER FORM FOR TRANSFER, OR TO
REGISTER IN THE NAME OF ANY OF THE NOMINEES REFERRED TO ABOVE OR IN THE NAME OF
A BOOK-ENTRY SYSTEM OR SECURITIES DEPOSITORY, ANY SECURITIES REGISTERED IN THE
NAME OF THE FUND.

3.10                       RECORDS.

(A)      THE CUSTODIAN SHALL MAINTAIN COMPLETE AND ACCURATE RECORDS WITH RESPECT
TO SECURITIES, CASH OR OTHER PROPERTY HELD FOR THE FUNDS, INCLUDING (I) JOURNALS
OR OTHER RECORDS OF ORIGINAL ENTRY CONTAINING AN ITEMIZED DAILY RECORD IN DETAIL
OF ALL RECEIPTS AND DELIVERIES OF SECURITIES AND ALL RECEIPTS AND DISBURSEMENTS
OF CASH; (II) LEDGERS (OR OTHER RECORDS) REFLECTING (A) SECURITIES IN TRANSFER,
(B) SECURITIES IN PHYSICAL POSSESSION, (C) MONIES AND SECURITIES BORROWED AND
MONIES AND SECURITIES LOANED (TOGETHER WITH A RECORD OF THE COLLATERAL THEREFOR
AND SUBSTITUTIONS OF SUCH COLLATERAL), (D) DIVIDENDS AND INTEREST RECEIVED, AND
(E) DIVIDENDS RECEIVABLE AND INTEREST RECEIVABLE; (III) CANCELED CHECKS AND BANK
RECORDS RELATED THERETO; AND (IV) ALL RECORDS RELATING TO ITS ACTIVITIES AND
OBLIGATIONS UNDER THIS AGREEMENT.  THE CUSTODIAN SHALL KEEP SUCH OTHER BOOKS AND
RECORDS OF THE FUND AS THE TRUST SHALL REASONABLY REQUEST AND AS SHALL
REASONABLY ASSIST THE TRUST IN SATISFYING RELEVANT RULES AND REGULATIONS OF THE
CFTC, NFA, THE 1934 ACT OR THE 1933 ACT. 

(B)     ALL SUCH BOOKS AND RECORDS MAINTAINED BY THE CUSTODIAN SHALL (I) BE
MAINTAINED IN A FORM REASONABLY ACCEPTABLE TO THE TRUST FOR COMPLIANCE WITH THE
RULES AND REGULATIONS OF THE CFTC, NFA AND SEC, AND (II) BE THE PROPERTY OF THE
TRUST AND AT ALL TIMES DURING THE REGULAR BUSINESS HOURS OF THE CUSTODIAN BE
MADE AVAILABLE UPON REQUEST FOR INSPECTION BY DULY AUTHORIZED OFFICERS,
EMPLOYEES OR AGENTS OF THE TRUST AND EMPLOYEES OR AGENTS OF THE CFTC, NFA OR THE
SEC, AS REQUIRED BY LAW OR AS INSTRUCTED BY THE TRUST.

3.11                       FUND REPORTS BY CUSTODIAN.  THE CUSTODIAN SHALL
FURNISH THE TRUST AND SPONSOR WITH A DAILY ACTIVITY STATEMENT AND A SUMMARY OF
ALL TRANSFERS TO OR FROM EACH FUND CUSTODY ACCOUNT ON THE DAY FOLLOWING SUCH
TRANSFERS.  AT LEAST MONTHLY, THE CUSTODIAN SHALL FURNISH THE TRUST AND SPONSOR
WITH A DETAILED STATEMENT OF THE SECURITIES AND MONEYS HELD BY THE CUSTODIAN AND
THE SUB-CUSTODIANS FOR THE FUND UNDER THIS AGREEMENT.

3.12                       OTHER REPORTS BY CUSTODIAN.  AS THE TRUST MAY
REASONABLY REQUEST FROM TIME TO TIME, THE CUSTODIAN SHALL PROVIDE THE TRUST WITH
REPORTS ON THE INTERNAL ACCOUNTING CONTROLS AND PROCEDURES FOR SAFEGUARDING
SECURITIES WHICH ARE EMPLOYED BY THE CUSTODIAN OR ANY SUB-CUSTODIAN.

3.13                       PROXIES AND OTHER MATERIALS.  THE CUSTODIAN SHALL
CAUSE ALL PROXIES RELATING TO SECURITIES WHICH ARE NOT REGISTERED IN THE NAME OF
A FUND TO BE PROMPTLY EXECUTED BY THE REGISTERED HOLDER OF SUCH SECURITIES,
WITHOUT INDICATION OF THE MANNER IN WHICH SUCH PROXIES ARE TO BE VOTED, AND
SHALL PROMPTLY DELIVER TO THE TRUST SUCH PROXIES, ALL PROXY SOLICITING MATERIALS
AND ALL NOTICES RELATING TO SUCH SECURITIES.  WITH RESPECT TO THE FOREIGN
SECURITIES, THE CUSTODIAN WILL USE REASONABLE COMMERCIAL EFFORTS TO FACILITATE
THE EXERCISE OF VOTING AND OTHER SHAREHOLDER RIGHTS, SUBJECT TO THE LAWS,
REGULATIONS AND PRACTICAL CONSTRAINTS THAT MAY EXIST IN THE COUNTRY WHERE SUCH
SECURITIES ARE ISSUED.  THE TRUST ACKNOWLEDGES THAT LOCAL CONDITIONS, INCLUDING
LACK OF REGULATION, ONEROUS PROCEDURAL OBLIGATIONS, LACK OF NOTICE AND OTHER
FACTORS MAY HAVE THE EFFECT OF SEVERELY LIMITING THE ABILITY OF THE TRUST TO
EXERCISE SHAREHOLDER RIGHTS.

3.14                       INFORMATION ON CORPORATE ACTIONS.  THE CUSTODIAN
SHALL PROMPTLY DELIVER TO THE TRUST ALL INFORMATION RECEIVED BY THE CUSTODIAN
AND PERTAINING TO SECURITIES BEING HELD BY THE FUND WITH RESPECT TO OPTIONAL
TENDER OR EXCHANGE OFFERS, CALLS FOR REDEMPTION OR PURCHASE, OR EXPIRATION OF
RIGHTS. IF THE TRUST DESIRES TO TAKE ACTION WITH RESPECT TO ANY TENDER OFFER,
EXCHANGE OFFER OR OTHER SIMILAR TRANSACTION, THE TRUST SHALL NOTIFY THE
CUSTODIAN AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE CUSTODIAN
IS TO TAKE SUCH ACTION.  THE TRUST WILL PROVIDE OR CAUSE TO BE PROVIDED TO THE
CUSTODIAN ALL RELEVANT INFORMATION FOR ANY SECURITY WHICH HAS UNIQUE PUT/OPTION
PROVISIONS AT LEAST THREE BUSINESS DAYS PRIOR TO THE BEGINNING DATE OF THE
TENDER PERIOD.



--------------------------------------------------------------------------------

ARTICLE IV.

PURCHASE AND SALE OF INVESTMENTS OF THE FUND

4.01                       PURCHASE OF SECURITIES.  PROMPTLY UPON EACH PURCHASE
OF SECURITIES FOR A FUND, WRITTEN INSTRUCTIONS SHALL BE DELIVERED TO THE
CUSTODIAN, SPECIFYING (I) THE NAME OF THE ISSUER OR WRITER OF SUCH SECURITIES,
AND THE TITLE OR OTHER DESCRIPTION THEREOF, (II) THE NUMBER OF SHARES, PRINCIPAL
AMOUNT (AND ACCRUED INTEREST, IF ANY) OR OTHER UNITS PURCHASED, (III) THE DATE
OF PURCHASE AND SETTLEMENT, (IV) THE PURCHASE PRICE PER UNIT, (V) THE TOTAL
AMOUNT PAYABLE UPON SUCH PURCHASE, AND (VI) THE NAME OF THE PERSON TO WHOM SUCH
AMOUNT IS PAYABLE.  THE CUSTODIAN SHALL UPON RECEIPT OF SUCH SECURITIES
PURCHASED BY A FUND PAY OUT OF THE MONEYS HELD FOR THE ACCOUNT OF THE FUND THE
TOTAL AMOUNT SPECIFIED IN SUCH WRITTEN INSTRUCTIONS TO THE PERSON NAMED
THEREIN.  THE CUSTODIAN SHALL NOT BE UNDER ANY OBLIGATION TO PAY OUT MONEYS TO
COVER THE COST OF A PURCHASE OF SECURITIES FOR A FUND, IF IN THE FUND CUSTODY
ACCOUNT THERE IS INSUFFICIENT CASH AVAILABLE TO THE FUND FOR WHICH SUCH PURCHASE
WAS MADE.

4.02                       LIABILITY FOR PAYMENT IN ADVANCE OF RECEIPT OF
SECURITIES PURCHASED.  IN ANY AND EVERY CASE WHERE PAYMENT FOR THE PURCHASE OF
SECURITIES FOR A FUND IS MADE BY THE CUSTODIAN IN ADVANCE OF RECEIPT OF THE
SECURITIES PURCHASED AND IN THE ABSENCE OF SPECIFIED WRITTEN INSTRUCTIONS TO SO
PAY IN ADVANCE, THE CUSTODIAN SHALL BE LIABLE TO THE FUND FOR SUCH PAYMENT.

4.03                       SALE OF SECURITIES.  PROMPTLY UPON EACH SALE OF
SECURITIES BY A FUND, WRITTEN INSTRUCTIONS SHALL BE DELIVERED TO THE CUSTODIAN,
SPECIFYING (I) THE NAME OF THE ISSUER OR WRITER OF SUCH SECURITIES, AND THE
TITLE OR OTHER DESCRIPTION THEREOF, (II) THE NUMBER OF SHARES, PRINCIPAL AMOUNT
(AND ACCRUED INTEREST, IF ANY), OR OTHER UNITS SOLD, (III) THE DATE OF SALE AND
SETTLEMENT, (IV) THE SALE PRICE PER UNIT, (V) THE TOTAL AMOUNT PAYABLE UPON SUCH
SALE, AND (VI) THE PERSON TO WHOM SUCH SECURITIES ARE TO BE DELIVERED.  UPON
RECEIPT OF THE TOTAL AMOUNT PAYABLE TO A FUND AS SPECIFIED IN SUCH WRITTEN
INSTRUCTIONS, THE CUSTODIAN SHALL DELIVER SUCH SECURITIES TO THE PERSON
SPECIFIED IN SUCH WRITTEN INSTRUCTIONS.  SUBJECT TO THE FOREGOING, THE CUSTODIAN
MAY ACCEPT PAYMENT IN SUCH FORM AS SHALL BE SATISFACTORY TO IT, AND MAY DELIVER
SECURITIES AND ARRANGE FOR PAYMENT IN ACCORDANCE WITH THE CUSTOMS PREVAILING
AMONG DEALERS IN SECURITIES.

4.04                       DELIVERY OF SECURITIES SOLD.  NOTWITHSTANDING SECTION
4.03 ABOVE OR ANY OTHER PROVISION OF THIS AGREEMENT, THE CUSTODIAN, WHEN
INSTRUCTED TO DELIVER SECURITIES AGAINST PAYMENT, SHALL BE ENTITLED, IF IN
ACCORDANCE WITH GENERALLY ACCEPTED MARKET PRACTICE, TO DELIVER SUCH SECURITIES
PRIOR TO ACTUAL RECEIPT OF FINAL PAYMENT THEREFOR.  IN ANY SUCH CASE, THE FUND
SHALL BEAR THE RISK THAT FINAL PAYMENT FOR SUCH SECURITIES MAY NOT BE MADE OR
THAT SUCH SECURITIES MAY BE RETURNED OR OTHERWISE HELD OR DISPOSED OF BY OR
THROUGH THE PERSON TO WHOM THEY WERE DELIVERED, AND THE CUSTODIAN SHALL HAVE NO
LIABILITY FOR ANY FOR THE FOREGOING.

4.05                       PAYMENT FOR SECURITIES SOLD.  IN ITS SOLE DISCRETION
AND FROM TIME TO TIME, THE CUSTODIAN MAY CREDIT THE FUND CUSTODY ACCOUNT, PRIOR
TO ACTUAL RECEIPT OF FINAL PAYMENT THEREOF, WITH (I) PROCEEDS FROM THE SALE OF
SECURITIES WHICH IT HAS BEEN INSTRUCTED TO DELIVER AGAINST PAYMENT, (II)
PROCEEDS FROM THE REDEMPTION OF SECURITIES OR OTHER ASSETS OF THE FUND, AND
(III) INCOME FROM CASH, SECURITIES OR OTHER ASSETS OF THE FUND.  ANY SUCH CREDIT
SHALL BE CONDITIONAL UPON ACTUAL RECEIPT BY CUSTODIAN OF FINAL PAYMENT AND MAY
BE REVERSED IF FINAL PAYMENT IS NOT ACTUALLY RECEIVED IN FULL.  THE CUSTODIAN
MAY, IN ITS SOLE DISCRETION AND FROM TIME TO TIME, PERMIT THE FUND TO USE FUNDS
SO CREDITED TO THE FUND CUSTODY ACCOUNT IN ANTICIPATION OF ACTUAL RECEIPT OF
FINAL PAYMENT.  ANY SUCH FUNDS SHALL BE REPAYABLE IMMEDIATELY UPON DEMAND MADE
BY THE CUSTODIAN AT ANY TIME PRIOR TO THE ACTUAL RECEIPT OF ALL FINAL PAYMENTS
IN ANTICIPATION OF WHICH FUNDS WERE CREDITED TO THE FUND CUSTODY ACCOUNT.

4.06                       ADVANCES BY CUSTODIAN FOR SETTLEMENT.  THE CUSTODIAN
MAY, IN ITS SOLE DISCRETION AND FROM TIME TO TIME, ADVANCE FUNDS TO THE TRUST TO
FACILITATE THE SETTLEMENT OF A FUND'S TRANSACTIONS IN THE FUND CUSTODY ACCOUNT. 
ANY SUCH ADVANCE SHALL BE REPAYABLE IMMEDIATELY UPON DEMAND MADE BY CUSTODIAN.



--------------------------------------------------------------------------------

ARTICLE V.   

SALE AND REDEMPTION OF FUND SHARES

5.01                       TRANSFER OF FUND ASSETS.  FROM SUCH FUNDS OR OTHER
PROPERTY AS MAY BE AVAILABLE FOR THE PURPOSE IN THE RELEVANT FUND CUSTODY
ACCOUNT, THE CUSTODIAN SHALL, UPON RECEIPT OF WRITTEN INSTRUCTIONS SPECIFYING
THAT THE FUNDS OR SECURITIES ARE REQUIRED TO REDEEM ONE OR MORE CREATION UNITS
OF THE FUND, DELIVER THE FUNDS OR SECURITIES SPECIFIED IN SUCH WRITTEN
INSTRUCTIONS FOR PAYMENT TO OR THROUGH SUCH BANK OR BROKER-DEALER AS THE WRITTEN
INSTRUCTIONS MAY DESIGNATE. THE FUND’S TRANSFER AGENT, AS KNOWN TO THE CUSTODIAN
IN PURSUANT TO SECTION 2.03, SHALL BE AN AUTHORIZED PERSON FOR PURPOSES OF THIS
SECTION 5.01.

5.02                       NO DUTY REGARDING PAYING BANKS.  ONCE THE CUSTODIAN
HAS WIRED AMOUNTS TO A BANK OR BROKER-DEALER PURSUANT TO SECTION 5.01 ABOVE, THE
CUSTODIAN SHALL NOT BE UNDER ANY OBLIGATION TO EFFECT ANY FURTHER PAYMENT OR
DISTRIBUTION BY SUCH BANK OR BROKER-DEALER.

ARTICLE VI.

SEGREGATED ACCOUNTS

UPON RECEIPT OF WRITTEN INSTRUCTIONS, THE CUSTODIAN SHALL ESTABLISH AND MAINTAIN
A SEGREGATED ACCOUNT OR ACCOUNTS FOR AND ON BEHALF OF A FUND, INTO WHICH ACCOUNT
OR ACCOUNTS MAY BE TRANSFERRED CASH AND/OR SECURITIES, INCLUDING SECURITIES
MAINTAINED IN A DEPOSITORY ACCOUNT:

(A)      IN ACCORDANCE WITH THE PROVISIONS OF ANY AGREEMENT AMONG THE TRUST, THE
SPONSOR, THE CUSTODIAN AND A BROKER-DEALER REGISTERED UNDER THE 1934 ACT AND A
MEMBER OF FINRA (OR ANY FUTURES COMMISSION MERCHANT REGISTERED UNDER THE
COMMODITY EXCHANGE ACT), RELATING TO COMPLIANCE WITH THE RULES OF THE OPTIONS
CLEARING CORPORATION AND OF ANY REGISTERED NATIONAL SECURITIES EXCHANGE (OR THE
CFTC OR ANY REGISTERED CONTRACT MARKET), OR OF ANY SIMILAR ORGANIZATION OR
ORGANIZATIONS, REGARDING ESCROW OR OTHER ARRANGEMENTS IN CONNECTION WITH
TRANSACTIONS BY THE FUND;

(B)     FOR PURPOSES OF SEGREGATING CASH OR SECURITIES IN CONNECTION WITH
SECURITIES OPTIONS PURCHASED OR WRITTEN BY THE FUND OR IN CONNECTION WITH
FINANCIAL FUTURES CONTRACTS (OR OPTIONS THEREON) PURCHASED OR SOLD BY THE FUND;

(C)      WHICH CONSTITUTE COLLATERAL FOR LOANS OF SECURITIES MADE BY THE FUND;

(D)     FOR OTHER PROPER CORPORATE PURPOSES, BUT ONLY UPON RECEIPT OF WRITTEN
INSTRUCTIONS, SETTING FORTH THE PURPOSE OR PURPOSES OF SUCH SEGREGATED ACCOUNT
AND  DECLARING SUCH PURPOSES TO BE PROPER CORPORATE PURPOSES.

EACH SEGREGATED ACCOUNT ESTABLISHED UNDER THIS ARTICLE VI SHALL BE ESTABLISHED
AND MAINTAINED FOR THE FUND ONLY.  ALL WRITTEN INSTRUCTIONS RELATING TO A
SEGREGATED ACCOUNT SHALL SPECIFY THE FUND.

ARTICLE VII.

COMPENSATION OF CUSTODIAN

7.01                       COMPENSATION.  THE CUSTODIAN SHALL BE COMPENSATED FOR
PROVIDING THE SERVICES SET FORTH IN THIS AGREEMENT IN ACCORDANCE WITH THE FEE
SCHEDULE SET FORTH ON EXHIBIT C HERETO (AS AMENDED FROM TIME TO TIME).  THE
CUSTODIAN SHALL ALSO BE COMPENSATED FOR SUCH OUT-OF-POCKET EXPENSES (E.G.,
TELECOMMUNICATION CHARGES, POSTAGE AND DELIVERY CHARGES, AND REPRODUCTION
CHARGES) AS ARE REASONABLY INCURRED BY THE CUSTODIAN IN PERFORMING ITS DUTIES
HEREUNDER.  THE TRUST SHALL PAY ALL SUCH FEES AND REIMBURSABLE EXPENSES WITHIN
30 CALENDAR DAYS FOLLOWING RECEIPT OF THE BILLING NOTICE, EXCEPT FOR ANY FEE OR
EXPENSE SUBJECT TO A GOOD FAITH DISPUTE.  THE TRUST SHALL NOTIFY THE CUSTODIAN
IN WRITING WITHIN 30 CALENDAR DAYS FOLLOWING RECEIPT OF EACH INVOICE IF THE
TRUST IS DISPUTING ANY AMOUNTS IN GOOD FAITH. THE TRUST SHALL PAY SUCH DISPUTED
AMOUNTS WITHIN 10 CALENDAR DAYS OF THE DAY ON WHICH THE PARTIES AGREE TO THE
AMOUNT TO BE PAID.  WITH THE EXCEPTION OF ANY FEE OR EXPENSE THE TRUST IS
DISPUTING IN GOOD FAITH AS SET FORTH ABOVE, UNPAID INVOICES SHALL ACCRUE A
FINANCE CHARGE OF 1½% PER MONTH AFTER THE DUE DATE. NOTWITHSTANDING ANYTHING TO
THE CONTRARY, AMOUNTS OWED BY THE TRUST TO THE CUSTODIAN SHALL ONLY BE PAID OUT
OF THE ASSETS AND PROPERTY OF THE PARTICULAR FUND INVOLVED.

7.02                       OVERDRAFTS.  THE TRUST IS RESPONSIBLE FOR MAINTAINING
AN APPROPRIATE LEVEL OF SHORT TERM CASH INVESTMENTS TO ACCOMMODATE CASH
OUTFLOWS.  THE TRUST MAY OBTAIN A FORMAL LINE OF CREDIT FOR POTENTIAL OVERDRAFTS
OF ITS CUSTODY ACCOUNT.  IN THE EVENT OF AN OVERDRAFT OR IN THE EVENT THE LINE
OF CREDIT IS INSUFFICIENT TO COVER AN OVERDRAFT, THE OVERDRAFT AMOUNT OR THE
OVERDRAFT AMOUNT THAT EXCEEDS THE LINE OF CREDIT WILL BE CHARGED IN ACCORDANCE
WITH THE FEE SCHEDULE SET FORTH ON EXHIBIT C HERETO (AS AMENDED FROM TIME TO
TIME)



--------------------------------------------------------------------------------

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

8.01                       REPRESENTATIONS AND WARRANTIES OF THE TRUST AND
SPONSOR.  THE TRUST AND SPONSOR EACH HEREBY REPRESENTS AND WARRANTS TO THE
CUSTODIAN, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO BE CONTINUING
THROUGHOUT THE TERM OF THIS AGREEMENT, THAT:

(A)      IT IS DULY ORGANIZED AND EXISTING UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, WITH FULL POWER TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, TO
ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER;

(B)     THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
TRUST AND SPONSOR IN ACCORDANCE WITH ALL REQUISITE ACTION AND CONSTITUTES A
VALID AND LEGALLY BINDING OBLIGATION OF THE TRUST, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
AND OTHER LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF
CREDITORS AND SECURED PARTIES; AND

(C)      IT IS CONDUCTING ITS BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS AND REGULATIONS, BOTH STATE AND FEDERAL, AND HAS
OBTAINED ALL REGULATORY APPROVALS NECESSARY TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED; THERE IS NO STATUTE, RULE, REGULATION, ORDER OR JUDGMENT BINDING ON
IT AND NO PROVISION OF ITS CHARTER, BYLAWS OR ANY CONTRACT BINDING IT OR
AFFECTING ITS PROPERTY WHICH WOULD PROHIBIT ITS EXECUTION OR PERFORMANCE OF THIS
AGREEMENT.

8.02                       REPRESENTATIONS AND WARRANTIES OF THE CUSTODIAN.  THE
CUSTODIAN HEREBY REPRESENTS AND WARRANTS TO THE TRUST, WHICH REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO BE CONTINUING THROUGHOUT THE TERM OF THIS
AGREEMENT, THAT:

(A)      IT IS DULY ORGANIZED AND EXISTING UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, WITH FULL POWER TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, TO
ENTER INTO THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER;

(B)     THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
CUSTODIAN IN ACCORDANCE WITH ALL REQUISITE ACTION AND CONSTITUTES A VALID AND
LEGALLY BINDING OBLIGATION OF THE CUSTODIAN, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER
LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS AND
SECURED PARTIES; AND

(C)      IT IS CONDUCTING ITS BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS AND REGULATIONS, BOTH STATE AND FEDERAL, AND HAS
OBTAINED ALL REGULATORY APPROVALS NECESSARY TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED; THERE IS NO STATUTE, RULE, REGULATION, ORDER OR JUDGMENT BINDING ON
IT AND NO PROVISION OF ITS CHARTER, BYLAWS OR ANY CONTRACT BINDING IT OR
AFFECTING ITS PROPERTY WHICH WOULD PROHIBIT ITS EXECUTION OR PERFORMANCE OF THIS
AGREEMENT.

ARTICLE IX.

CONCERNING THE CUSTODIAN

9.01                       STANDARD OF CARE.  THE CUSTODIAN SHALL EXERCISE
COMMERCIALLY REASONABLE EFFORTS OF CARE IN THE PERFORMANCE OF ITS DUTIES UNDER
THIS AGREEMENT.  THE CUSTODIAN SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR
MISTAKE OF LAW OR FOR ANY LOSS SUFFERED BY THE TRUST IN CONNECTION WITH ITS
DUTIES UNDER THIS AGREEMENT, EXCEPT A LOSS ARISING OUT OF OR RELATING TO THE
CUSTODIAN’S (OR A SUB-CUSTODIAN’S) REFUSAL OR FAILURE TO COMPLY WITH THE TERMS
OF THIS AGREEMENT (OR ANY SUB-CUSTODY AGREEMENT) OR FROM ITS (OR A
SUB-CUSTODIAN’S) BAD FAITH, NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE
OF ITS DUTIES UNDER THIS AGREEMENT (OR ANY SUB-CUSTODY AGREEMENT).  THE
CUSTODIAN SHALL BE ENTITLED TO RELY ON AND MAY ACT UPON ADVICE OF COUNSEL ON ALL
MATTERS, AND SHALL BE WITHOUT LIABILITY FOR ANY ACTION REASONABLY TAKEN OR
OMITTED PURSUANT TO SUCH ADVICE.  THE CUSTODIAN SHALL PROMPTLY NOTIFY THE TRUST
AND SPONSOR OF ANY ACTION TAKEN OR OMITTED BY THE CUSTODIAN PURSUANT TO ADVICE
OF COUNSEL.

9.02                       ACTUAL COLLECTION REQUIRED.  THE CUSTODIAN SHALL NOT
BE LIABLE FOR, OR CONSIDERED TO BE THE CUSTODIAN OF, ANY CASH BELONGING TO A
FUND OR ANY MONEY REPRESENTED BY A CHECK, DRAFT OR OTHER INSTRUMENT FOR THE
PAYMENT OF MONEY, UNTIL THE CUSTODIAN OR ITS AGENTS ACTUALLY RECEIVE SUCH CASH
OR COLLECT ON SUCH INSTRUMENT.

9.03                       NO RESPONSIBILITY FOR TITLE, ETC.  SO LONG AS AND TO
THE EXTENT THAT IT IS IN THE EXERCISE OF REASONABLE CARE, THE CUSTODIAN SHALL
NOT BE RESPONSIBLE FOR THE TITLE, VALIDITY OR GENUINENESS OF ANY PROPERTY OR
EVIDENCE OF TITLE THERETO RECEIVED OR DELIVERED BY IT PURSUANT TO THIS
AGREEMENT.

9.04                       LIMITATION ON DUTY TO COLLECT.  CUSTODIAN SHALL NOT
BE REQUIRED TO ENFORCE COLLECTION, BY LEGAL MEANS OR OTHERWISE, OF ANY MONEY OR
PROPERTY DUE AND PAYABLE WITH RESPECT TO SECURITIES HELD FOR THE FUND IF SUCH
SECURITIES ARE IN DEFAULT OR PAYMENT IS NOT MADE AFTER DUE DEMAND OR
PRESENTATION.

9.05                       RELIANCE UPON DOCUMENTS AND INSTRUCTIONS.  THE
CUSTODIAN SHALL BE ENTITLED TO RELY UPON ANY CERTIFICATE, NOTICE OR OTHER
INSTRUMENT IN WRITING RECEIVED BY IT AND REASONABLY BELIEVED BY IT TO BE
GENUINE.  THE CUSTODIAN SHALL BE ENTITLED TO RELY UPON ANY WRITTEN INSTRUCTIONS
ACTUALLY RECEIVED BY IT PURSUANT TO THIS AGREEMENT.

9.06                       COOPERATION.  THE CUSTODIAN SHALL COOPERATE WITH AND
SUPPLY NECESSARY INFORMATION TO THE ENTITY OR ENTITIES APPOINTED BY THE TRUST OR
SPONSOR TO KEEP THE BOOKS OF ACCOUNT OF THE FUNDS AND/OR COMPUTE THE VALUE OF
THE ASSETS OF THE FUNDS.  THE CUSTODIAN SHALL TAKE ALL SUCH REASONABLE ACTIONS
AS THE TRUST OR SPONSOR MAY FROM TIME TO TIME REQUEST TO ENABLE THE TRUST TO
OBTAIN, FROM YEAR TO YEAR, FAVORABLE OPINIONS FROM THE TRUST'S INDEPENDENT
ACCOUNTANTS WITH RESPECT TO THE CUSTODIAN'S ACTIVITIES HEREUNDER IN CONNECTION
WITH (I) THE PREPARATION OF THE TRUST'S ANNUAL REPORTS AND ANY OTHER REPORTS
REQUIRED BY THE CFTC, NFA AND SEC, AND (II) THE FULFILLMENT BY THE TRUST OF ANY
OTHER REQUIREMENTS OF THE CFTC, NFA AND SEC.



--------------------------------------------------------------------------------




ARTICLE X.   

INDEMNIFICATION

10.01                   INDEMNIFICATION BY TRUST.  THE TRUST SHALL INDEMNIFY AND
HOLD HARMLESS THE CUSTODIAN, ANY SUB-CUSTODIAN AND ANY NOMINEE THEREOF (EACH, AN
“INDEMNIFIED PARTY” AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, LOSSES, EXPENSES AND LIABILITIES OF ANY AND
EVERY NATURE (INCLUDING REASONABLE ATTORNEYS' FEES) THAT AN INDEMNIFIED PARTY
MAY SUSTAIN OR INCUR OR THAT MAY BE ASSERTED AGAINST AN INDEMNIFIED PARTY BY ANY
PERSON ARISING DIRECTLY OR INDIRECTLY (I) FROM THE FACT THAT SECURITIES ARE
REGISTERED IN THE NAME OF ANY SUCH NOMINEE, (II) FROM ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY THE CUSTODIAN OR SUCH SUB-CUSTODIAN (A) AT THE REQUEST OR
DIRECTION OF OR IN RELIANCE ON THE ADVICE OF THE TRUST OR SPONSOR, OR (B) UPON
WRITTEN INSTRUCTIONS, OR (III) FROM THE PERFORMANCE OF ITS OBLIGATIONS UNDER
THIS AGREEMENT OR ANY SUB-CUSTODY AGREEMENT, PROVIDED THAT NEITHER THE CUSTODIAN
NOR ANY SUCH SUB-CUSTODIAN SHALL BE INDEMNIFIED AND HELD HARMLESS FROM AND
AGAINST ANY SUCH CLAIM, DEMAND, LOSS, EXPENSE OR LIABILITY ARISING OUT OF OR
RELATING TO ITS REFUSAL OR FAILURE TO COMPLY WITH THE TERMS OF THIS AGREEMENT
(OR ANY SUB-CUSTODY AGREEMENT), OR FROM ITS BAD FAITH, NEGLIGENCE OR WILLFUL
MISCONDUCT IN THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT (OR ANY
SUB-CUSTODY AGREEMENT).  THIS INDEMNITY SHALL BE A CONTINUING OBLIGATION OF THE
TRUST, ITS SUCCESSORS AND ASSIGNS, NOTWITHSTANDING THE TERMINATION OF THIS
AGREEMENT.  AS USED IN THIS PARAGRAPH, THE TERMS “CUSTODIAN” AND “SUB-CUSTODIAN”
SHALL INCLUDE THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES.

10.02                   INDEMNIFICATION BY CUSTODIAN.  THE CUSTODIAN SHALL
INDEMNIFY AND HOLD HARMLESS THE TRUST AND SPONSOR FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, LOSSES, EXPENSES, AND LIABILITIES OF ANY AND EVERY NATURE
(INCLUDING REASONABLE ATTORNEYS’ FEES) THAT THE TRUST MAY SUSTAIN OR INCUR OR
THAT MAY BE ASSERTED AGAINST THE TRUST BY ANY PERSON ARISING DIRECTLY OR
INDIRECTLY OUT OF ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AN INDEMNIFIED
PARTY AS A RESULT OF THE INDEMNIFIED PARTY’S REFUSAL OR FAILURE TO COMPLY WITH
THE TERMS OF THIS AGREEMENT (OR ANY SUB-CUSTODY AGREEMENT), OR FROM ITS BAD
FAITH, NEGLIGENCE OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF ITS DUTIES UNDER
THIS AGREEMENT (OR ANY SUB-CUSTODY AGREEMENT).  THIS INDEMNITY SHALL BE A
CONTINUING OBLIGATION OF THE CUSTODIAN, ITS SUCCESSORS AND ASSIGNS,
NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT.  AS USED IN THIS PARAGRAPH,
THE TERM “TRUST” SHALL INCLUDE THE TRUST’S OFFICERS AND EMPLOYEES AND THE TERM
“SPONSOR” SHALL INCLUDE THE SPONSOR’S OFFICERS AND EMPLOYEES.

10.03                   SECURITY.  IF THE CUSTODIAN ADVANCES CASH OR SECURITIES
TO A FUND FOR ANY PURPOSE, EITHER AT THE TRUST'S REQUEST OR AS OTHERWISE
CONTEMPLATED IN THIS AGREEMENT, OR IN THE EVENT THAT THE CUSTODIAN OR ITS
NOMINEE INCURS, IN CONNECTION WITH ITS PERFORMANCE UNDER THIS AGREEMENT, ANY
CLAIM, DEMAND, LOSS, EXPENSE OR LIABILITY (INCLUDING REASONABLE ATTORNEYS' FEES)
(EXCEPT SUCH AS MAY ARISE FROM ITS OR ITS NOMINEE'S BAD FAITH, NEGLIGENCE OR
WILLFUL MISCONDUCT), THEN, IN ANY SUCH EVENT, ANY PROPERTY AT ANY TIME HELD FOR
THE ACCOUNT OF A FUND SHALL BE SECURITY THEREFOR, AND SHOULD A FUND FAIL
PROMPTLY TO REPAY OR INDEMNIFY THE CUSTODIAN, THE CUSTODIAN SHALL BE ENTITLED TO
UTILIZE AVAILABLE CASH OF SUCH FUND AND TO DISPOSE OF OTHER ASSETS OF SUCH FUND
TO THE EXTENT NECESSARY TO OBTAIN REIMBURSEMENT OR INDEMNIFICATION.

10.04                   MISCELLANEOUS.

(A)      NEITHER PARTY TO THIS AGREEMENT SHALL BE LIABLE TO ANOTHER PARTY FOR
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES UNDER ANY PROVISION OF THIS
AGREEMENT.

(B)     THE INDEMNITY PROVISIONS OF THIS ARTICLE SHALL INDEFINITELY SURVIVE THE
TERMINATION AND/OR ASSIGNMENT OF THIS AGREEMENT.

(C)      IN ORDER THAT THE INDEMNIFICATION PROVISIONS CONTAINED IN THIS ARTICLE
X SHALL APPLY, IT IS UNDERSTOOD THAT IF IN ANY CASE THE INDEMNITOR MAY BE ASKED
TO INDEMNIFY OR HOLD THE INDEMNITEE HARMLESS, THE INDEMNITOR SHALL BE FULLY AND
PROMPTLY ADVISED OF ALL PERTINENT FACTS CONCERNING THE SITUATION IN QUESTION,
AND IT IS FURTHER UNDERSTOOD THAT THE INDEMNITEE WILL USE ALL REASONABLE CARE TO
NOTIFY THE INDEMNITOR PROMPTLY CONCERNING ANY SITUATION THAT PRESENTS OR APPEARS
LIKELY TO PRESENT THE PROBABILITY OF A CLAIM FOR INDEMNIFICATION. THE INDEMNITOR
SHALL HAVE THE OPTION TO DEFEND THE INDEMNITEE AGAINST ANY CLAIM THAT MAY BE THE
SUBJECT OF THIS INDEMNIFICATION.  IN THE EVENT THAT THE INDEMNITOR SO ELECTS, IT
WILL SO NOTIFY THE INDEMNITEE AND THEREUPON THE INDEMNITOR SHALL TAKE OVER
COMPLETE DEFENSE OF THE CLAIM, AND THE INDEMNITEE SHALL IN SUCH SITUATION
INITIATE NO FURTHER LEGAL OR OTHER EXPENSES FOR WHICH IT SHALL SEEK
INDEMNIFICATION UNDER THIS ARTICLE X.  THE INDEMNITEE SHALL IN NO CASE CONFESS
ANY CLAIM OR MAKE ANY COMPROMISE IN ANY CASE IN WHICH THE INDEMNITOR WILL BE
ASKED TO INDEMNIFY THE INDEMNITEE EXCEPT WITH THE INDEMNITOR’S PRIOR WRITTEN
CONSENT.

ARTICLE XI.

FORCE MAJEURE

NEITHER THE CUSTODIAN, THE SPONSOR NOR THE TRUST SHALL BE LIABLE FOR ANY FAILURE
OR DELAY IN PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT ARISING OUT OF
OR CAUSED, DIRECTLY OR INDIRECTLY, BY CIRCUMSTANCES BEYOND ITS REASONABLE
CONTROL, INCLUDING, WITHOUT LIMITATION, ACTS OF GOD; EARTHQUAKES; FIRES; FLOODS;
WARS; CIVIL OR MILITARY DISTURBANCES; ACTS OF TERRORISM; SABOTAGE; STRIKES;
EPIDEMICS; RIOTS; POWER FAILURES; COMPUTER FAILURE AND ANY SUCH CIRCUMSTANCES
BEYOND ITS REASONABLE CONTROL AS MAY CAUSE INTERRUPTION, LOSS OR MALFUNCTION OF
UTILITY, TRANSPORTATION, COMPUTER (HARDWARE OR SOFTWARE) OR TELEPHONE
COMMUNICATION SERVICE; ACCIDENTS; LABOR DISPUTES; ACTS OF CIVIL OR MILITARY
AUTHORITY; GOVERNMENTAL ACTIONS; OR INABILITY TO OBTAIN LABOR, MATERIAL,
EQUIPMENT OR TRANSPORTATION; PROVIDED, HOWEVER, THAT IN THE EVENT OF A FAILURE
OR DELAY, THE CUSTODIAN (I) SHALL NOT DISCRIMINATE AGAINST A FUND IN FAVOR OF
ANY OTHER CUSTOMER OF THE CUSTODIAN IN MAKING COMPUTER TIME AND PERSONNEL
AVAILABLE TO INPUT OR PROCESS THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND (II) SHALL USE ITS BEST EFFORTS TO AMELIORATE THE EFFECTS OF ANY SUCH
FAILURE OR DELAY.



--------------------------------------------------------------------------------




ARTICLE XII.

PROPRIETARY AND CONFIDENTIAL INFORMATION

12.01                   THE CUSTODIAN AGREES ON BEHALF OF ITSELF AND ITS
DIRECTORS, OFFICERS, AND EMPLOYEES TO TREAT CONFIDENTIALLY AND AS PROPRIETARY
INFORMATION OF THE TRUST AND SPONSOR, ALL RECORDS AND OTHER INFORMATION RELATIVE
TO THE TRUST AND PRIOR, PRESENT, OR POTENTIAL SHAREHOLDERS OF THE FUNDS (AND
CLIENTS OF SAID SHAREHOLDERS), AND NOT TO USE SUCH RECORDS AND INFORMATION FOR
ANY PURPOSE OTHER THAN THE PERFORMANCE OF ITS RESPONSIBILITIES AND DUTIES
HEREUNDER, EXCEPT (I) AFTER PRIOR NOTIFICATION TO AND APPROVAL IN WRITING BY THE
TRUST OR SPONSOR, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD AND MAY NOT
BE WITHHELD WHERE THE CUSTODIAN MAY BE EXPOSED TO CIVIL OR CRIMINAL CONTEMPT
PROCEEDINGS FOR FAILURE TO COMPLY, (II) WHEN REQUESTED TO DIVULGE SUCH
INFORMATION BY DULY CONSTITUTED AUTHORITIES ALTHOUGH THE CUSTODIAN WILL PROMPTLY
REPORT SUCH DISCLOSURE TO THE TRUST AND SPONSOR IF DISCLOSURE IS PERMITTED BY
APPLICABLE LAW AND REGULATION, OR (III) WHEN SO REQUESTED BY THE TRUST OR
SPONSOR.  RECORDS AND OTHER INFORMATION WHICH HAVE BECOME KNOWN TO THE PUBLIC
THROUGH NO WRONGFUL ACT OF THE CUSTODIAN OR ANY OF ITS EMPLOYEES, AGENTS OR
REPRESENTATIVES, AND INFORMATION THAT WAS ALREADY IN THE POSSESSION OF THE
CUSTODIAN PRIOR TO RECEIPT THEREOF FROM THE TRUST, SPONSOR OR ITS AGENT, SHALL
NOT BE SUBJECT TO THIS PARAGRAPH.

12.02                   FURTHER, THE CUSTODIAN WILL ADHERE TO THE PRIVACY
POLICIES ADOPTED BY THE TRUST PURSUANT TO TITLE V OF THE GRAMM-LEACH-BLILEY ACT,
AS MAY BE MODIFIED FROM TIME TO TIME.  IN THIS REGARD, THE CUSTODIAN SHALL HAVE
IN PLACE AND MAINTAIN PHYSICAL, ELECTRONIC AND PROCEDURAL SAFEGUARDS REASONABLY
DESIGNED TO PROTECT THE SECURITY, CONFIDENTIALITY AND INTEGRITY OF, AND TO
PREVENT UNAUTHORIZED ACCESS TO OR USE OF, RECORDS AND INFORMATION RELATING TO
THE TRUST AND ITS SHAREHOLDERS.

ARTICLE XIII.

EFFECTIVE PERIOD; TERMINATION

13.01                   EFFECTIVE PERIOD.  THIS AGREEMENT SHALL BECOME EFFECTIVE
AS OF THE DATE FIRST WRITTEN ABOVE AND WILL CONTINUE IN EFFECT FOR A PERIOD OF
THREE (3) YEARS.

13.02                   TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY ANY
PARTY UPON GIVING 90 DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTIES OR SUCH
SHORTER PERIOD AS IS MUTUALLY AGREED UPON BY THE PARTIES.  NOTWITHSTANDING THE
FOREGOING, THIS AGREEMENT MAY BE TERMINATED BY ANY PARTY UPON THE BREACH OF ANY
OTHER PARTY OF ANY MATERIAL TERM OF THIS AGREEMENT IF SUCH BREACH IS NOT CURED
WITHIN 15 DAYS OF NOTICE OF SUCH BREACH TO THE BREACHING PARTY.  IN ADDITION,
THE TRUST MAY, AT ANY TIME, IMMEDIATELY TERMINATE THIS AGREEMENT IN THE EVENT OF
THE APPOINTMENT OF A CONSERVATOR OR RECEIVER FOR THE CUSTODIAN BY REGULATORY
AUTHORITIES OR UPON THE HAPPENING OF A LIKE EVENT AT THE DIRECTION OF AN
APPROPRIATE REGULATORY AGENCY OR COURT OF COMPETENT JURISDICTION. 

13.03                   EARLY TERMINATION.  IN THE ABSENCE OF ANY MATERIAL
BREACH OF THIS AGREEMENT, SHOULD THE TRUST OR SPONSOR ELECT TO TERMINATE THIS
AGREEMENT PRIOR TO THE END OF THE INITIAL THREE YEAR TERM, THE TRUST OR SPONSOR
AGREES TO PAY THE FOLLOWING FEES:

A) ALL MONTHLY FEES THROUGH THE LIFE OF THE AGREEMENT, INCLUDING THE REPAYMENT
OF ANY NEGOTIATED DISCOUNTS;

B) ALL FEES ASSOCIATED WITH CONVERTING SERVICES TO SUCCESSOR CUSTODIAN;

C) ALL FEES ASSOCIATED WITH ANY RECORD RETENTION AND/OR TAX REPORTING
OBLIGATIONS THAT MAY NOT BE ELIMINATED DUE TO THE CONVERSION TO A SUCCESSOR
SERVICE PROVIDER;

D) ALL OUT-OF-POCKET COSTS ASSOCIATED WITH TO A) TO C) ABOVE.

13.04                   APPOINTMENT OF SUCCESSOR CUSTODIAN.  IF A SUCCESSOR
CUSTODIAN SHALL HAVE BEEN APPOINTED BY THE SPONSOR, THE CUSTODIAN SHALL, UPON
RECEIPT OF A NOTICE OF ACCEPTANCE BY THE SUCCESSOR CUSTODIAN, ON SUCH SPECIFIED
DATE OF TERMINATION (I) DELIVER DIRECTLY TO THE SUCCESSOR CUSTODIAN ALL
SECURITIES (OTHER THAN SECURITIES HELD IN A BOOK-ENTRY SYSTEM OR SECURITIES
DEPOSITORY) AND CASH THEN OWNED BY THE FUND AND HELD BY THE CUSTODIAN AS
CUSTODIAN, AND (II) TRANSFER ANY SECURITIES HELD IN A BOOK-ENTRY SYSTEM OR
SECURITIES DEPOSITORY TO AN ACCOUNT OF OR FOR THE BENEFIT OF THE FUND AT THE
SUCCESSOR CUSTODIAN, PROVIDED THAT THE TRUST OR SPONSOR SHALL HAVE PAID TO THE
CUSTODIAN ALL FEES, EXPENSES AND OTHER AMOUNTS TO THE PAYMENT OR REIMBURSEMENT
OF WHICH IT SHALL THEN BE ENTITLED.  IN ADDITION, THE CUSTODIAN SHALL, AT THE
EXPENSE OF THE TRUST, TRANSFER TO SUCH SUCCESSOR ALL RELEVANT BOOKS, RECORDS,
CORRESPONDENCE, AND OTHER DATA ESTABLISHED OR MAINTAINED BY THE CUSTODIAN UNDER
THIS AGREEMENT IN A FORM REASONABLY ACCEPTABLE TO THE TRUST (IF SUCH FORM
DIFFERS FROM THE FORM IN WHICH THE CUSTODIAN HAS MAINTAINED THE SAME, THE TRUST
SHALL PAY ANY EXPENSES ASSOCIATED WITH TRANSFERRING THE DATA TO SUCH FORM), AND
WILL COOPERATE IN THE TRANSFER OF SUCH DUTIES AND RESPONSIBILITIES, INCLUDING
PROVISION FOR ASSISTANCE FROM THE CUSTODIAN’S PERSONNEL IN THE ESTABLISHMENT OF
BOOKS, RECORDS, AND OTHER DATA BY SUCH SUCCESSOR.  UPON SUCH DELIVERY AND
TRANSFER, THE CUSTODIAN SHALL BE RELIEVED OF ALL OBLIGATIONS UNDER THIS
AGREEMENT.

13.05                   FAILURE TO APPOINT SUCCESSOR CUSTODIAN.  IF A SUCCESSOR
CUSTODIAN IS NOT DESIGNATED BY THE TRUST ON OR BEFORE THE DATE OF TERMINATION OF
THIS AGREEMENT, THEN THE CUSTODIAN SHALL HAVE THE RIGHT TO DELIVER TO A BANK OR
TRUST COMPANY OF ITS OWN SELECTION CASH AND OTHER PROPERTY HELD BY CUSTODIAN
UNDER THIS AGREEMENT AND TO TRANSFER TO AN ACCOUNT OF OR FOR THE FUND AT SUCH
BANK OR TRUST COMPANY ALL SECURITIES OF THE FUNDS HELD IN A BOOK-ENTRY SYSTEM OR
SECURITIES DEPOSITORY.  UPON SUCH DELIVERY AND TRANSFER, SUCH BANK OR TRUST
COMPANY SHALL BE THE SUCCESSOR CUSTODIAN UNDER THIS AGREEMENT AND THE CUSTODIAN
SHALL BE RELIEVED OF ALL OBLIGATIONS UNDER THIS AGREEMENT.  IN ADDITION, UNDER
THESE CIRCUMSTANCES, ALL BOOKS, RECORDS AND OTHER DATA OF THE TRUST SHALL BE
RETURNED TO THE TRUST.



--------------------------------------------------------------------------------




ARTICLE XIV. 

 

CLASS ACTIONS

 

THE CUSTODIAN SHALL USE ITS BEST EFFORTS TO IDENTIFY AND FILE CLAIMS FOR THE
FUND(S) INVOLVING ANY CLASS ACTION LITIGATION THAT IMPACTS ANY SECURITY THE
FUND(S) MAY HAVE HELD DURING THE CLASS PERIOD.  THE TRUST AGREES THAT THE
CUSTODIAN MAY FILE SUCH CLAIMS ON ITS BEHALF AND UNDERSTANDS THAT IT MAY BE
WAIVING AND/OR RELEASING CERTAIN RIGHTS TO MAKE CLAIMS OR OTHERWISE PURSUE CLASS
ACTION DEFENDANTS WHO SETTLE THEIR CLAIMS.  FURTHER, THE TRUST ACKNOWLEDGES THAT
THERE IS NO GUARANTEE THESE CLAIMS WILL RESULT IN ANY PAYMENT OR PARTIAL PAYMENT
OF POTENTIAL CLASS ACTION PROCEEDS AND THAT THE TIMING OF SUCH PAYMENT, IF ANY,
IS UNCERTAIN. 

 

HOWEVER, THE TRUST OR SPONSOR MAY INSTRUCT THE CUSTODIAN TO DISTRIBUTE CLASS
ACTION NOTICES AND OTHER RELEVANT DOCUMENTATION TO THE FUND(S) OR ITS DESIGNEE
AND, IF IT SO ELECTS, WILL RELIEVE THE CUSTODIAN FROM ANY AND ALL LIABILITY AND
RESPONSIBILITY FOR FILING CLASS ACTION CLAIMS ON BEHALF OF THE FUND(S).

 

IN THE EVENT THE FUND(S) ARE CLOSED, THE CUSTODIAN SHALL ONLY FILE THE CLASS
ACTION CLAIMS UPON WRITTEN INSTRUCTIONS BY AN AUTHORIZED REPRESENTATIVE OF THE
CLOSED FUND(S).  ANY EXPENSES ASSOCIATED WITH SUCH FILING WILL BE ASSESSED
AGAINST THE PROCEEDS RECEIVED OF ANY CLASS ACTION SETTLEMENT.  



--------------------------------------------------------------------------------

 

ARTICLE XV.

MISCELLANEOUS

15.01               COMPLIANCE WITH LAWS.  THE TRUST AND SPONSOR HAVE AND RETAIN
PRIMARY RESPONSIBILITY FOR ALL COMPLIANCE MATTERS RELATING TO THE FUND,
INCLUDING BUT NOT LIMITED TO COMPLIANCE WITH THE 1933 ACT, THE CEA, THE INTERNAL
REVENUE CODE OF 1986, THE SARBANES-OXLEY ACT OF 2002, THE USA PATRIOT ACT OF
2001 AND THE POLICIES AND LIMITATIONS OF THE FUND RELATING TO ITS PORTFOLIO
INVESTMENTS AS SET FORTH IN ITS PROSPECTUS AND STATEMENT OF ADDITIONAL
INFORMATION.  THE CUSTODIAN’S SERVICES HEREUNDER SHALL NOT RELIEVE THE TRUST OF
ITS RESPONSIBILITIES FOR ASSURING SUCH COMPLIANCE OR THE SPONSOR’S OVERSIGHT
RESPONSIBILITY WITH RESPECT THERETO.

15.02   AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED IN ANY MANNER
EXCEPT BY WRITTEN AGREEMENT EXECUTED BY THE CUSTODIAN, TRUST AND SPONSOR.

15.03              ASSIGNMENT.  THIS AGREEMENT SHALL EXTEND TO AND BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED,
HOWEVER, THAT THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY THE TRUST WITHOUT THE
WRITTEN CONSENT OF THE CUSTODIAN, OR BY THE CUSTODIAN WITHOUT THE WRITTEN
CONSENT OF THE TRUST ACCOMPANIED BY THE AUTHORIZATION OR APPROVAL OF THE
SPONSOR.

15.04    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.  TO THE EXTENT THAT THE APPLICABLE LAWS OF THE STATE OF
MINNESOTA, OR ANY OF THE PROVISIONS HEREIN, CONFLICT WITH THE APPLICABLE
PROVISIONS OF THE CEA OR 1933 ACT, THE LATTER SHALL CONTROL, AND NOTHING HEREIN
SHALL BE CONSTRUED IN A MANNER INCONSISTENT WITH THE CEA, 1933 ACT OR ANY RULE
OR ORDER OF THE CFTC, NFA OR SEC THEREUNDER.

15.05  NO AGENCY RELATIONSHIP.  NOTHING HEREIN CONTAINED SHALL BE DEEMED TO
AUTHORIZE OR EMPOWER EITHER PARTY TO ACT AS AGENT FOR THE OTHER PARTY TO THIS
AGREEMENT, OR TO CONDUCT BUSINESS IN THE NAME, OR FOR THE ACCOUNT, OF THE OTHER
PARTY TO THIS AGREEMENT.

15.06   SERVICES NOT EXCLUSIVE.  NOTHING IN THIS AGREEMENT SHALL LIMIT OR
RESTRICT THE CUSTODIAN FROM PROVIDING SERVICES TO OTHER PARTIES THAT ARE SIMILAR
OR IDENTICAL TO SOME OR ALL OF THE SERVICES PROVIDED HEREUNDER.

15.07              INVALIDITY.  ANY PROVISION OF THIS AGREEMENT WHICH MAY BE
DETERMINED BY COMPETENT AUTHORITY TO BE PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.  IN SUCH CASE, THE PARTIES SHALL IN GOOD FAITH MODIFY OR
SUBSTITUTE SUCH PROVISION CONSISTENT WITH THE ORIGINAL INTENT OF THE PARTIES.

15.08   NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN BY EITHER PARTY
TO THE OTHER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE
DATE DELIVERED PERSONALLY OR BY COURIER SERVICE, OR THREE DAYS AFTER SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR ON
THE DATE SENT AND CONFIRMED RECEIVED BY FACSIMILE TRANSMISSION TO THE OTHER
PARTY’S ADDRESS SET FORTH BELOW:

NOTICE TO THE CUSTODIAN SHALL BE SENT TO:

U.S BANK, N.A.

1555 N. RIVERCENTER DR., MK-WI-S302

MILWAUKEE, WI 53212

 

ATTN:  TOM FULLER

PHONE: 414-905-6118

FAX: 866-350-5066

 

AND NOTICE TO THE TRUST OR SPONSOR SHALL BE SENT TO:

 

TEUCRIUM TRADING, LLC

232 HIDDEN LAKE ROAD, BUILDING A

BRATTLEBORO, VT 05301

 

AND NOTICE TO THE TRUST SHALL BE SENT TO:

 

TEUCRIUM TRADING, LLC

232 HIDDEN LAKE ROAD, BUILDING A

BRATTLEBORO, VT 05301

 

 

15.09   MULTIPLE ORIGINALS.  THIS AGREEMENT MAY BE EXECUTED ON TWO OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN ORIGINAL, BUT
SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

15.10 NO WAIVER.  NO FAILURE BY EITHER PARTY HERETO TO EXERCISE, AND NO DELAY BY
SUCH PARTY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF.  THE EXERCISE BY EITHER PARTY HERETO OF ANY RIGHT HEREUNDER SHALL NOT
PRECLUDE THE EXERCISE OF ANY OTHER RIGHT, AND THE REMEDIES PROVIDED HEREIN ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED AT LAW OR IN EQUITY.

15.11  REFERENCES TO CUSTODIAN.  THE TRUST OR SPONSOR SHALL NOT CIRCULATE ANY
PRINTED MATTER WHICH CONTAINS ANY REFERENCE TO CUSTODIAN WITHOUT THE PRIOR
WRITTEN APPROVAL OF CUSTODIAN, EXCEPTING PRINTED MATTER CONTAINED IN THE
PROSPECTUS OR STATEMENT OF ADDITIONAL INFORMATION FOR A FUND AND SUCH OTHER
PRINTED MATTER AS MERELY IDENTIFIES CUSTODIAN AS CUSTODIAN FOR A FUND.  THE
TRUST OR SPONSOR SHALL SUBMIT PRINTED MATTER REQUIRING APPROVAL TO CUSTODIAN IN
DRAFT FORM, ALLOWING SUFFICIENT TIME FOR REVIEW BY CUSTODIAN AND ITS COUNSEL
PRIOR TO ANY DEADLINE FOR PRINTING.



--------------------------------------------------------------------------------




[SIGNATURES ON THE FOLLOWING PAGE]


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE EXECUTED
BY A DULY AUTHORIZED OFFICER ON ONE OR MORE COUNTERPARTS AS OF THE DATE FIRST
ABOVE WRITTEN.

TEUCRIUM COMMODITY TRUST

BY:________________________________                           

NAME:_____________________________                           

TITLE:______________________________                           

 

 

U.S. BANK, N.A.

 

BY:________________________________                           

NAME:  MICHAEL R. MCVOY

TITLE:  SENIOR VICE PRESIDENT

 

 

TEUCRIUM TRADING, LLC              

BY:________________________________                           

NAME:  ____________________________                           

TITLE: ______________________________                           

 

--------------------------------------------------------------------------------


EXHIBIT A

TO THE CUSTODY AGREEMENT

SEPARATE SERIES OF TEUCRIUM COMMODITY TRUST

 

 




NAME OF SERIES




TEUCRIUM CORN FUND

TEUCRIUM WHEAT FUND

TEUCRIUM SOYBEAN FUND

TEUCRIUM SUGAR FUND

TEUCRIUM AGRICULTURAL FUND

 

 

 

EXHIBIT B

 

AUTHORIZED PERSONS – ON FILE IN CUSTODY (CINCINNATI, OHIO)

 

            SET FORTH BELOW ARE THE NAMES AND SPECIMEN SIGNATURES OF THE PERSONS
AUTHORIZED BY TEUCRIUM COMMODITY TRUST TO ADMINISTER THE FUND CUSTODY ACCOUNTS.

 

NAME

TELEPHONE/FAX NUMBER

SIGNATURE

 

 

 

 

 

______________________

 

 

 

 

 

______________________

 

 

 

 

 

______________________

 

 

 

 

 

______________________

 

 

 

 

 

 

______________________

 